         Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 1 of 42
THE COURT HAS NOT YET APPROVED THIS PLAN FOR SOLICITATION TO PARTIES ENTITLED
TO VOTE ON THE PLAN. THE PLAN PROPONENTS ARE NOT SOLICITING YOUR VOTE ON THIS
PLAN AT THIS TIME

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                            §
    In re:                                  §                           Chapter 11
                                            §
    FRANCIS’ DRILLING FLUIDS, LTD., et al., §                           Case No. 18-35441
                                            §
                     Debtors. 1             §                           (Jointly Administered)
                                            §

                   COMBINED DISCLOSURE STATEMENT AND
    JOINT PLAN OF LIQUIDATION FOR FRANCIS’ DRILLING FLUIDS, LTD., ET AL.


COMBINED DISCLOSURE STATEMENT AND PLAN OF LIQUIDATION FOR
FRANCIS’ DRILLING FLUIDS, LTD., ET AL. HAS BEEN SET FOR A FINAL HEARING
ON APPROVAL OF THE DISCLOSURE STATEMENT AND A HEARING ON
CONFIRMATION OF THE PLAN OF LIQUIDATION ON JUNE [•], 2019 AT [__:__]
[_].M. (CENTRAL), IN COURTROOM 404, UNITED STATES COURTHOUSE, 515
RUSK STREET, HOUSTON, TEXAS, 77002.


THE PLAN PROPONENTS, WHICH INCLUDE THE DEBTORS AND THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS, URGE ALL HOLDERS OF CLAIMS IN
IMPAIRED CLASSES RECEIVING BALLOTS TO VOTE TO ACCEPT THE PLAN AS
CONTAINED HEREIN.


May [•], 2019.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number are, as follows: Francis’ Drilling Fluids, Ltd. (0574); FDF Resources Holdings LLC (1956); Francis Logistics
LLC (9397). Additional information regarding these cases may be obtained on the website of the Debtors’ claims and
noticing agent at https://cases-cr.stretto.com/francisdrilling.
        Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 2 of 42
THE COURT HAS NOT YET APPROVED THIS PLAN FOR SOLICITATION TO PARTIES ENTITLED
TO VOTE ON THE PLAN. THE PLAN PROPONENTS ARE NOT SOLICITING YOUR VOTE ON THIS
PLAN AT THIS TIME

                                              TABLE OF CONTENTS

                                                                                                                              Page



I.      INTRODUCTION ...............................................................................................................1
II.     THE SOLICITATION .........................................................................................................1
III.    DEFINITIONS AND, RULES OF INTERPRETATION ...................................................2
        A.   DEFINITIONS .........................................................................................................2
        B.   RULES OF INTERPRETATION ............................................................................8
        C.   INCORPORATION OF DOCUMENTS BY REFERENCE ..................................8
IV.     DEBTORS’ HISTORY, ASSETS, LIABILITIES, AND MAJOR EVENTS ....................9
             1.    Incorporation and Ownership Structure .......................................................9
             2.    Management .................................................................................................9
             3.    Products and Services ................................................................................10
             4.    Assets and Liabilities of the Debtors as of the Petition Date .....................10
             5.    Events Leading to the Debtors’ Bankruptcy Filing. ..................................11
V.      MAIN EVENTS IN THE BANKRUPTCY CASES .........................................................12
        A.   CLAIMS BAR DATE............................................................................................12
        B.   MEETING OF CREDITORS ................................................................................12
        C.   RETENTION OF PROFESSIONALS ..................................................................12
        D.   CERTAIN ORDERS AND EVENTS IN THE BANKRUPTCY CASE ..............13
        E.   SALE OF SUBSTANTIALLY ALL OF DEBTORS’ ASSETS AND
             ASSUMPTION OF CERTAIN CLAIMS AND LIABILITIES ............................14
VI.     UNCLASSIFIED CLAIMS ...............................................................................................16
        A.   ADMINISTRATIVE CLAIMS .............................................................................16
VII.    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS .................18
        A.   CLASS 1 - ALLOWED PRIORITY NON-TAX CLAIMS ..................................18
        B.   CLASS 2 – ALLOWED SECURED CLAIMS .....................................................18
        C.   CLASS 3 – ALLOWED UNASSUMED GENERAL UNSECURED
             CLAIMS ................................................................................................................19
        D.   CLASS 4 – ALLOWED DEFICIENCY CLAIMS OF THE FIRST LIEN
             SECURED PARTIES AND THE SUBORDINATED LENDER .........................20
        E.   CLASS 5 – ALLOWED INTERESTS OF THE DEBTORS ................................21
        F.   CLASS 6 –LIABILITIES ASSUMED UNDER THE FDF ENERGY
             SERVICES APA....................................................................................................21
VIII.   MEANS FOR EXECUTION OF THE PLAN...................................................................21
        A.   FUNDING THE PLAN .........................................................................................21
        B.   CLAIMS RESERVE..............................................................................................21
        C.   SUBSTANTIVE CONSOLIDATION OF THE DEBTORS ................................21
        D.   APPOINTMENT OF THE PLAN AGENT ..........................................................22
             1.    Appointment Of The Plan Agent. ..............................................................22
             2.    Powers And Duties Of The Plan Agent. ....................................................22
             3.    Release. ......................................................................................................23
             4.    Monitoring, Auditing And Bonding. .........................................................23


                                                                -i-
         Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 3 of 42
THE COURT HAS NOT YET APPROVED THIS PLAN FOR SOLICITATION TO PARTIES ENTITLED
TO VOTE ON THE PLAN. THE PLAN PROPONENTS ARE NOT SOLICITING YOUR VOTE ON THIS
PLAN AT THIS TIME

              5.    Compensation Of The Plan Agent And Retention Of Professionals. ........23
              6.    Resignation. ...............................................................................................24
              7.    Reporting Duties. .......................................................................................24
              8.    Termination. ...............................................................................................24
              9.    The Committee...........................................................................................24
         E.   DISALLOWANCE OF LIABILITIES ASSUMED PURSUANT TO THE
              FDF ENERGY SERVICES APA ..........................................................................25
         F.   CORPORATE NAME CHANGE AND DISSOLUTION OF THE
              DEBTORS .............................................................................................................25
         G.   RESIGNATION OF OFFICERS AND DIRECTORS ..........................................25
IX.      QUARTERLY FEES, RESERVES AND DISTRIBUTIONS ..........................................25
         A.   PAYMENT OF POST-CONFIRMATION QUARTERLY FEES ........................25
         B.   PROVISIONS GOVERNING DISTRIBUTIONS ................................................25
         C.   PROCEDURES FOR RESOLVING AND TREATING CONTESTED
              AND CONTINGENT CLAIMS AGAINST THE DEBTORS .............................26
X.       CONDITIONS PRECEDENT TO THE EFFECTIVE DATE ..........................................27
         A.   ENTRY OF CONFIRMATION ORDER ..............................................................27
         B.   FINALITY OF CONFIRMATION ORDER; WAIVER.......................................27
         C.   THE CLAIMS RESERVE .....................................................................................28
XI.      PRESERVATION OF RETAINED CLAIMS AND VESTING ......................................28
XII.     TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .........28
XIII.    MODIFICATIONS AND AMENDMENTS .....................................................................29
XIV.     RETENTION OF JURISDICTION ...................................................................................29
XV.      EFFECTS OF CONFIRMATION .....................................................................................30
         A.   BINDING EFFECT ...............................................................................................30
         B.   RELEASES BY HOLDERS OF CLAIMS AND INTERESTS ............................31
         C.   EXCULPATION AND LIMITATION OF LIABILITY ......................................31
         D.   LIMITED DISCHARGE OF DEBTORS AND INJUNCTION ...........................32
         E.   COMPROMISE AND SETTLEMENT.................................................................32
XVI.     MISCELLANEOUS PROVISIONS ..................................................................................32
XVII.    CONFIRMATION OF THE PLAN...................................................................................33
         A.   VOTING PROCEDURES AND REQUIREMENTS............................................33
         B.   ACCEPTANCE .....................................................................................................35
         C.   ACCEPTANCE OR REJECTION OF THE PLAN ..............................................35
         D.   CONFIRMATION OF THE PLAN.......................................................................36
         E.   THE BEST INTERESTS TEST & LIQUIDATION ANALYSIS ........................36
         F.   FEASIBILITY .......................................................................................................37
XVIII.   DISCLAIMERS .................................................................................................................37
XIX.     CONCLUSION AND RECOMMENDATION .................................................................39




                                                                 -ii-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 4 of 42



                                    I.      INTRODUCTION

        Francis’ Drilling Fluids, Ltd., FDF Resources Holdings LLC, and Francis Logistics LLC
(collectively, the “Debtors”), as debtors and debtors-in-possession in the above-captioned chapter
11 cases pending before the Bankruptcy Court, together with the Official Committee of Unsecured
Creditors (the “Committee”, and collectively with the Debtors, the “Plan Proponents”), hereby
jointly propose this Combined Disclosure Statement and Joint Plan of Liquidation (together with
any amendments, supplements, and exhibits thereto, the “Disclosure Statement and Plan” or
“DS/Plan” or “Combined DS/Plan” as the case may be) for the resolution of the outstanding
claims against and interests in the Debtors.

       On September 29, 2018 (the “Petition Date”), the Debtors each filed voluntary petitions
for bankruptcy relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Southern District of Texas, Houston Division
(“Bankruptcy Court” or “Court”).

         On November 21, 2018, the Debtors filed a motion to sell substantially all of their assets.
That sale was ultimately approved by the Bankruptcy Court on December 28, 2018, and the sale
closed on December 31, 2018, for total consideration of $59,705,705.00, which consisted, in large
part, of the purchaser assuming various of the Debtors’ claims and liabilities. As such, those claims
and liabilities are no longer obligations of the Debtors, and all such Assumed Claims shall be
deemed disallowed, expunged, and void as against the Debtors and their Estates and shall receive
no distribution under the Plan. Further, because all of the Debtors’ assets have been liquidated,
the only cash that remains to be distributed to holders of Allowed Claims is $30,000.00. All
holders of Allowed Claims shall be required to affirm on their ballots under penalty of perjury that
their claims remain outstanding and are not Assumed Claims.

        The Plan constitutes a joint liquidating chapter 11 plan for all the Debtors on a consolidated
basis, and provides for the appointment of a Plan Agent to object to any claims filed against the
Estates and to disburse available funds to holders of Allowed Claims on a pro rata basis. As such,
the Plan also constitutes a motion requesting that the Bankruptcy Court substantively consolidate
the Debtors’ estates solely for purposes of voting and making distributions as more fully set forth
below. Thus, the Plan must meet the requirements for section 1129 of the Bankruptcy Code with
respect to the Debtors on a consolidated basis in order to be confirmed.

                                  II.     THE SOLICITATION

       This Disclosure Statement and Plan is submitted by the Plan Proponents to be used in
connection with the solicitation of votes on the Plan describing the terms of the liquidation of the
Debtors.

        The Plan Proponents have requested that the Bankruptcy Court hold a hearing on approval
of this Disclosure Statement and Plan to determine whether this Disclosure Statement and Plan
contains “adequate information” in accordance with § 1125. 2 Pursuant to § 1125(a)(1), “adequate
information” is defined as “information of a kind, and in sufficient detail, as far as reasonably

2
       All citations to “§” reference the applicable section of the Bankruptcy Code.


                                                 -1-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 5 of 42



practicable in light of the nature and history of the Debtors and the condition of the Debtors’ books
and records … that would enable a hypothetical reasonable investor typical of holders of claims
or interests of the relevant Class to make an informed judgment about the plan ….” All holders of
Claims and Interests are encouraged to read and carefully consider this DS/Plan in its entirety
before voting to accept or reject the Plan.

        In making a decision to accept or reject the Plan, each holder of a Claim or Interest must
rely on its own examination of the Debtors as described in this DS/Plan, including the merits and
risks involved; thus, this DS/Plan shall not be construed to be providing any legal, business,
financial or tax advice. Each holder of a Claim or Interest should consult with his, her, or its own
legal, business, financial and tax advisors as to any such matters concerning the solicitation, the
Plan, or the transactions contemplated thereby. Additionally, confirmation and consummation of
the Plan are subject to conditions precedent that could lead to delays in consummation of the Plan.
There can be no assurance that each of these conditions precedent will be satisfied or waived or
that the Plan will be consummated. Even after the Effective Date, distributions under the Plan
may be subject to delay so that disputed Claims can be resolved.

     THE PLAN PROPONENTS, WHICH INCLUDES THE OFFICIAL COMMITTEE
OF UNSECURED CREDITORS, URGE ALL HOLDERS OF CLAIMS IN IMPAIRED
CLASSES RECEIVING BALLOTS TO VOTE TO ACCEPT THE PLAN AS CONTAINED
HEREIN.

       A hearing to consider the final approval of the Disclosure Statement and confirmation of
the Plan has been set for June [•], 2019, at [__:__] [_].m., in Courtroom 404, United States
Courthouse, 515 Rusk Street, Houston, Texas (the “Confirmation Hearing”).

        Objections to the final approval of the Disclosure Statement or objections to Confirmation
of the Plan must be in writing and must be filed with the Clerk of the Bankruptcy Court and served
on the counsel for the Plan Proponents listed below to ensure receipt by them on or before 11:59
p.m. (Central), on June [•], 2019. Bankruptcy Rule 3007 governs the form of any such objection.

               III.    DEFINITIONS AND, RULES OF INTERPRETATION

A.     DEFINITIONS

        For purposes of this DS/Plan, except as expressly provided or unless the context otherwise
requires, all capitalized terms not otherwise defined shall have the meanings ascribed to them in
this Article. Any term used in this DS/Plan that is not defined herein, but is defined in the
Bankruptcy Code or the Bankruptcy Rules, shall have the meaning ascribed to that term in the
Bankruptcy Code or Bankruptcy Rules. Whenever the context requires, such terms shall include
the plural as well as the singular number, the masculine gender shall include the feminine, and the
feminine gender shall include the masculine.

“Administrative Claim” or “Administrative Priority Claim” means a Claim, other than an
Assumed Claim, that is entitled to priority under §§ 326, 327, 330, 503(b)(1)-(9), 506(c) or 1103
asserted in this case, which Claims are described and treated in Article VI.A of this DS/Plan.




                                                 -2-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 6 of 42



“Allowed Claim” means a Claim or any portion thereof (i) that has been allowed by a Final Order,
(ii) that has been Scheduled as a liquidated, non-contingent, undisputed Claim in an amount greater
than zero in the Debtors’ Schedules, as the same may from time to time be amended in accordance
with the Bankruptcy Code, Bankruptcy Rules, or order of the Bankruptcy Court, (iii) that is the
subject of a timely filed proof of Claim as to which either no objection to its allowance has been
filed (either by way of objection or amendment to the Schedules) within the periods of limitation
fixed by the Bankruptcy Code or by any order of the Bankruptcy Court, or any objection to its
allowance has been settled, waived through payment, or withdrawn, or has been denied by a Final
Order, (iv) has not otherwise been previously resolved by the Debtors and creditor through entry
into a critical vendor agreement or similar arrangement settling and/or resolving such pre-petition
Claim, or (v) that is expressly allowed in a liquidated amount in the Plan; provided, however that
with respect to an Administrative Claim, “Allowed Claim” means an Administrative Claim (other
than a Professional Fee Claim) as to which a timely request for payment has been made by the
Claims Bar Date and to which (a) a timely objection has not been filed or (b) a timely objection
has been filed and such objection has been settled, waived through payment, or withdrawn, or has
been denied by a Final Order. Any Claim that has been or is hereafter listed in the Schedules as
contingent, unliquidated, or disputed, and for which no proof of Claim is or has been timely filed,
is not considered Allowed and shall be expunged without further action by the Debtors and without
further notice to any party or action, approval, or order of the Court. For the avoidance of doubt,
a proof of Claim filed after the Claims Bar Date shall not be an Allowed Claim for any purpose
whatsoever absent entry of a Final Order allowing such late-filed Claim.

“Assumed Claim” means all Claims that have been assumed by FDF Energy Services under the
terms of the FDF Energy Services APA.

“Avoidance Actions” means any actions arising under Bankruptcy Code sections 510, 542, 543,
544, 545, 547, 548, 549, 550, 551 or 553, or under related state, federal, or foreign statutes and
common law, including, without limitation fraudulent transfer laws.

“Bankruptcy Cases” means the Chapter 11 bankruptcy cases commenced by the Debtors upon the
filing of a voluntary petition on the Petition Date, styled In re Francis’ Drilling Fluids, Ltd., et al.,
Case No. 18-35441 (Jointly Administered).

“Bankruptcy Estates” or “Estates” shall mean the estates of the Debtors created under § 541 upon
the filing of the Bankruptcy Cases.

“Bankruptcy Rules” mean, collectively, the Federal Rules of Bankruptcy Procedure and the
Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as amended, as
applicable to the Chapter 11 Cases or proceedings therein, and the Local Rules of the Bankruptcy
Court, as applicable to the Chapter 11 Cases or proceedings therein, as the case may be.

“Carve Out Escrow” means the account comprised of non-debtor assets established under the FDF
Energy Services APA.

“Claim” means a claim against any portion of the Debtors’ Bankruptcy Estates, whether or not
asserted, as defined in § 101(5).




                                                  -3-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 7 of 42



“Claims Bar Date” means February 13, 2019 for all non-governmental parties to file proofs of
Claim (including Administrative Claims entitled to priority under §§ 326, 327, 330, 503(b), 506(c)
or 1103 and substantial contribution Claims), and April 15, 2019 for governmental units to file any
such proofs of Claim.

“Claims Reserve” means the reserve established under the Plan, consisting of $30,000.00 as
provided in the FDF Energy Services APA, for distribution to holders of Allowed Claims on a pro
rata basis.

“Class” means a category of holders of Claims or Interests, as described below in Article VII.

“Committee” means the Official Committee of Unsecured Creditors appointed in these Cases.

“Confirmation” means entry by the Bankruptcy Court of the Confirmation Order confirming this
Plan.

“Confirmation Date” means the date of entry by the Bankruptcy Court of the Confirmation Order.

“Confirmation Hearing” means the date set by the Court for a hearing to confirm the Plan, which
has been set for June [•], 2019, at [__]:[__] [_].m. in Courtroom 404, United States Courthouse,
515 Rusk Street, Houston, Texas.

“Confirmation Order” means the order entered by the Bankruptcy Court confirming the Plan.

“DS/Plan”, “Disclosure Statement and Plan”, or “Combined DS/Plan” shall mean this Combined
Disclosure Statement and Plan of Liquidation dated as of May [•], 2019.

“Entity” has the meaning set forth in section 101(15) of the Bankruptcy Code.

“Effective Date” means the date when all the conditions to the occurrence of the Effective Date
set forth in Article X of this DS/Plan have been satisfied or waived in accordance with this
DS/Plan.

“FDF” means Francis’ Drilling Fluids, Ltd., a chapter 11 debtor in the Bankruptcy Cases.

“FDF Energy Services APA” means that certain Asset Purchase Agreement (together with all
schedules and exhibits thereto), dated as of December 17, 2018 among FDF Energy Services, as
purchaser, and FDF, as seller, as approved by the Court on December 28, 2018.

“FDF Energy Services” means FDF Energy Services LLC, the purchaser of substantially all of
the Debtors’ assets pursuant to the FDF Energy Services APA.

“FDF Resources” means FDF Resources Holdings LLC, a chapter 11 debtor in the Bankruptcy
Cases.

“Final Order” means an order or judgment of the Bankruptcy Court, as entered on the docket in
the Debtors’ Bankruptcy Cases, the operation or effect of which has not been stayed, reversed, or
amended and as to which order or judgment (or any revision, modification, or amendment thereof)


                                                -4-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 8 of 42



the time to appeal or seek review or rehearing has expired and as to which no appeal or petition
for review or rehearing was filed or, if filed, remains pending.

“First Lien Agent” means PNC Bank, National Association, as administrative agent, for the
benefit of itself and the lenders and letter of credit issuers party to the First Lien Credit Agreement.

“First Lien Credit Agreement” means that certain Revolving Credit, Term Loan and Security
Agreement, dated November 23, 2010, as amended and restated by that certain Amended and
Restated Revolving Credit, Term Loan and Security Agreement, dated May 4, 2012, and as further
amended and restated by that certain Second Amended and Restated Revolving Credit, First Out
Term Loan and Security Agreement dated as of October 27, 2014 (as otherwise amended, restated,
amended and restated, supplemented or otherwise modified), by and between the Debtors and the
First Lien Secured Parties.

“First Lien Lenders” means the First Lien Agent and such other lenders and letter of credit issuers
party to the First Lien Credit Agreement.

“First Lien Secured Parties” means the First Lien Agent and First Lien Lenders.

“Francis Logistics” means Francis Logistics LLC, a chapter 11 debtor in the Bankruptcy Cases.

 “Impaired” means, when used with reference to a Claim or Interest, a Claim or Interest that is
impaired within the meaning of § 1124.

“Insider” has the meaning set forth in 11 U.S.C. § 101(31).

“Interest” means any ownership interest in the Debtors, as of the Petition Date, including, but not
limited to, an interest in any issued, unissued, authorized or outstanding shares or stock and other
equity security of the Debtors together with any warrants, options, or contractual rights to purchase
or acquire such interests at any time and all rights arising with respect thereto.

“Intercreditor Agreement” means that certain Subordination and Intercreditor Agreement, dated
as of May 4, 2012, among the First Lien Secured Parties, the Subordinated Lender, and the
Debtors, as it may have been subsequently amended, amended and restated, supplemented or
otherwise modified.

“Person” means an individual, corporation, partnership, governmental unit, joint venture,
association, joint stock company, limited liability company, limited liability partnership, trust,
estate, unincorporated organization, or other entity.

“Petition Date” means September 29, 2018, the date when the Debtors filed their respective
chapter 11 Cases.

“Plan” means Articles I through XIX of this Combined DS/Plan.

“Plan Agent” means the Plan Agent appointed under this Plan, which shall be Greg Baracato of
CR3 Partners LLC and any other successor thereto.



                                                  -5-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 9 of 42



“Plan Agent Expenses” means all fees and expenses of the Plan Agent, including the Plan
Expenses.

“Plan Documents” means any documents referenced in or attached to the Plan (or in any Plan
supplement) that are intended to be executed pursuant to the Plan.

“Plan Expenses” means the post-Effective Date fees and expenses incurred by counsel to the Plan
Agent in connection with prosecuting any objections to Claims, which amount shall be paid out of
the Carve Out Escrow (to the extent available) but which shall not diminish the $30,000.00 that is
to fund the Claims Reserve for distribution to holders of Allowed Claims.

“Plan Proponents” mean the Debtors and the Committee.

“Prepetition Secured Lender Parties” means the First Lien Secured Parties and the Subordinated
Lender.

“Priority Non-Tax Claim” means a Claim asserted under §§ 507(a)(3-7 and 9-10) against the
Debtors’ Bankruptcy Estates.

“Priority Tax Claim” means a Claim entitled to priority under Bankruptcy Code section 507(a)(8).

“Professional Fee Claim” means a Claim by any professional retained, employed or to be
compensated in the Bankruptcy Cases pursuant to Bankruptcy Code sections 327, 328, 330, 331,
363 and/or 1103 for compensation for services rendered and reimbursement for expenses
submitted in accordance with sections 330, 331, 363, or 503(b) of the Bankruptcy Code for fees
and expenses incurred after the Petition Date and prior to and including the Effective Date.

“Released party” means, collectively, and in each case only in its capacity as such: (a) each of the
Debtors; (b) the Prepetition Secured Lender Parties; (c) the Committee and each of its members;
and (d) with respect to each of the foregoing identified in subsections (a) through (c) herein, each
of such entities’ respective shareholders, affiliates, subsidiaries, members, current and former
officers, current and former directors, employees, managers, agents, attorneys, investment bankers,
restructuring advisors, professionals, advisors, and representatives, each in their capacities as such.

“Releasing party” means, collectively, and in each case only in its capacity as such: (a) each of
the Debtors; (b) the Committee and each of its members; (c) the Prepetition Secured Lender
Parties; (d) without limiting the foregoing, each holder of a Claim against or an Interest in the
Debtors, in each case other than such a holder that has voted to reject the Plan, is a member of a
class that is deemed to reject the Plan, or has voted to accept the Plan or abstains from voting on
the Plan and who expressly opts out of the release provided by the Plan; and (e) with respect to
each of the foregoing parties under (a) through (d), such Entity and its current and former affiliates,
and such Entities’ and their current and former affiliates’ current and former members, directors,
managers, officers, equity holders (regardless of whether such interests are held directly or
indirectly), predecessors, successors, and assigns, subsidiaries, and each of their respective current
and former members, equity holders, officers, directors, managers, principals, members,
employees, agents, advisory board members, financial advisors, partners, attorneys, accountants,
investment bankers, consultants, representatives, and other professionals, each in their capacity as
such.


                                                 -6-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 10 of 42



“Retained Claims” means all claims, counterclaims, defenses (including setoff, recoupment and
all other defenses of the Estates under § 558), and causes of action—whether legal or equitable—
that the Debtors have or may have against any Entity relating to any Excluded Asset (as defined
in the FDF Energy Services APA), and all such other claims or causes of action that are defensive
in nature in respect of any proofs of claim that have been filed against the Debtors’ Estates. The
Retained Claims also include any right to recovery arising out of or otherwise related to that certain
Class Action Complaint, Case No. 1:19-cv-10000-UNJ filed in the U.S. Court of Federal Claims,
subject to the terms and conditions of the FDF Energy Services APA. For the avoidance of doubt,
Retained Claims do not include any claims and/or causes of action that were purchased by FDF
Energy Services pursuant to the FDF Energy Services APA, including without limitation, (a) all
claims and causes of action against third parties in any way relating to the Purchased Assets (as
defined in the FDF Energy Services APA); (b) all Avoidance Actions; and (c) all claims and causes
of action against any past or present director and/or officer of the Debtors.

“Sale” means the sale of substantially all of the Debtors’ assets to FDF Energy Services LLC
approved by the Court’s Sale Order.

“Sale Order” means the Order (A) Approving Sale of the Debtors’ Assets Subject to the Liens,
Claims, Encumbrances, and Interests of the First Lien Agent, But Free and Clear of Liens, Claims,
Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment of Certain
Executory Contracts and Unexpired Leases, and (C) Granted Related Relief, as entered by the
Bankruptcy Court on December 28, 2018 [ECF No. 285].

“Schedules” has the meaning ascribed to such term in Article III.C hereinafter.

“Secured Claim” means a Claim that is secured by a valid, perfected and enforceable lien that is
not subject to avoidance under bankruptcy or non-bankruptcy, but only to the extent of the value,
as of the Effective Date or such later date as is established by the Bankruptcy Court, of claimant’s
interest in the Debtor’s property securing the Claim as determined by a Final Order of the
Bankruptcy Court pursuant to § 506 or as otherwise agreed upon in writing by Debtors and the
holder of such Claim.

“SOFAs” has the meaning ascribed to such term in Article III.C hereinafter.

“Subordinated Lender” means Gladstone Capital Corporation and Gladstone Business Loan,
LLC, as subordinated lenders under certain senior subordinated notes issued pursuant to the
Subordinated Loan Agreement.

“Subordinated Loan Agreement” means that certain Loan Agreement, dated as of May 4, 2012
(as amended, restated, amended and restated, supplemented or otherwise modified), by and
between the Debtors and the Subordinated Lender.

“Substantial Consummation” shall have the meaning given to that term in § 1101(2). Substantial
Consummation shall occur on the Effective Date.

“Unassumed Claim” means a Claim not assumed by FDF Energy Services under the terms of the
FDF Energy Services APA.



                                                 -7-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 11 of 42



“Unimpaired Claim” means a Claim that is not an Impaired Claim.

“Unsecured Claim” means a Claim that is not a Secured Claim and that is not entitled to priority
under § 507(a)(1-9), and includes the deficiency portions of a Secured Claim.

“Voting Deadline” means May [•], 2019, at 11:59 p.m. (Central), the deadline by which Ballots
to accept or reject the Plan must be received by Debtors’ claims and noticing agent in order to be
counted.

B.     RULES OF INTERPRETATION

        For purposes of this DS/Plan, (a) any reference to a contract, instrument, release, or other
agreement or document being in a particular form or on particular terms and conditions means that
such document shall be substantially in such form or substantially on such terms and conditions;
(b) any reference to an existing document or exhibit filed or to be filed means such document or
exhibit as it may have been or may be amended, modified, or supplemented; (c) unless otherwise
specified, all references herein to Sections, Articles, Schedules, and Exhibits are references to
Sections, Articles, Schedules, and Exhibits of or to this DS/Plan; (d) the words “herein” and
“hereto” refer to this DS/Plan in its entirety rather than to a particular portion of this DS/Plan;
(e) captions and headings to Articles and Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this DS/Plan; and (f) the rules
of construction set forth in § 102 and in the Bankruptcy Rules shall apply.

C.     INCORPORATION OF DOCUMENTS BY REFERENCE

        This DS/Plan incorporates by reference certain documents relating to the Debtors that are
not presented herein or delivered herewith. The documents that have been filed in the Debtors’
Bankruptcy Cases are incorporated by reference herein in their entirety, including all amendments
thereto filed prior to the date set for confirmation, including the following documents: (a) the
Debtors’ Schedules of Assets and Liabilities (“Schedules”), (b) the Statements of Financial Affairs
(“SOFAs”), including exhibits to the SOFAs, each as filed on October 27, 2018 [ECF Nos. 118,
119, 120, 121, 122 and 123], (c) the FDF Energy Services APA, and (d) the Sale Order [ECF No.
285]. Documents and pleadings filed in these Cases are available at the following website:
https://cases-cr.stretto.com/francisdrilling.




                                                 -8-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 12 of 42



                  IV.     DEBTORS’ HISTORY, ASSETS, LIABILITIES,
                                AND MAJOR EVENTS

1.     Incorporation and Ownership Structure

        Headquartered in Lafayette, Louisiana, FDF is a Louisiana corporation that was founded
in 1977 as a supplier of drilling fluids and rental equipment. At the time it operated, all of the
Debtors’ employees were employed by FDF, which included over 400 industry professionals (i.e.,
truck drivers, mechanics, plant operators, and technicians). FDF was one of the largest providers
of frac material logistics, onshore/offshore cleaning services, and drilling fluid sales across
Wyoming, North Dakota, Oklahoma, Louisiana, and Texas.

       FDF Resources is a Delaware limited liability company, which owns 100% of FDF. Other
than FDF Resources’ ownership interest in FDF, FDF Resources owns no other assets and has no
employees. Prophet Equity LP owns 95.44% of the equity of FDF Resources, with Gladstone
Capital Corporation owning the remaining 4.56%.

       Francis Logistics LLC is a Delaware limited liability company. As of the Petition Date,
Francis Logistics had no assets, operations, or employees.

2.     Management

       As of the Petition Date, the Debtors’ management consisted of the following individuals:

        Barry Charpentier,             Mr. Charpentier is the President of FDF. Mr. Charpentier
        President                      also serves on the board of directors of FDF.

        Eric Frey, Chief Financial     Mr. Frey is the Chief Financial Officer of FDF.
        Officer

        Ross Gatlin, Chief             Mr. Gatlin is the Chief Executive Officer of FDF. Mr.
        Executive Officer              Gatlin also serves on, and is the chairman of, the board of
                                       directors of FDF.

        John Tatum, Chief Strategy     Mr. Tatum is the Chief Strategy Officer of, FDF. Mr.
        Officer                        Tatum also serves on the board of directors of FDF.

        Charles Collie, Sr. V.P. -     Mr. Collie is the Sr. V.P. – Finance of FDF. Mr. Collie
        Finance                        also serves on the board of directors of FDF.

        Michael Hirschfeld, Sr.        Mr. Hirschfeld is the Sr. V.P. - Operations & Secretary of
        V.P. – Operations &            FDF. Mr. Hirschfeld also serves on the board of directors
        Secretary                      of FDF.


        Effective as of the Petition Date, the Debtors retained Greg Baracato of CR3 Partners, LLC
to serve as the Chief Restructuring Officer of the Debtors.



                                               -9-
        Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 13 of 42



3.       Products and Services

         The following is a brief description of the products and services that the Debtors offered
(all via FDF) prior to the Sale:

         a.        Pneumatics. Hauling and transloading of frac sand and proppant over
                   owned/leased rail spurs, warehouses and pneumatic trailers. Prior to the Petition
                   Date, approximately 45% of FDF’s sales related to its pneumatics business.

         b.        Drilling Fluids. Sale and transport of primarily water and oil based drilling and
                   completion fluids and related rental equipment/services. Prior to the Petition Date,
                   approximately 40% of FDF’s sales related to its drilling fluids business.

         c.        Cleaning Services. Rig washing/cleanouts, offshore and dockside cleaning, frac
                   tank cleanouts and miscellaneous cleaning.         Prior to the Petition Date,
                   approximately 15% of FDF’s sales related to its cleaning services business.

4.       Assets and Liabilities of the Debtors as of the Petition Date

       The Debtors filed their respective Schedules on October 27, 2018 [ECF Nos. 118, 120, and
122]. Those Schedules provide additional detail about the assets and liabilities of each of the
Debtors, and those documents are incorporated herein by reference and can be reviewed free of
charge at the following website: https://cases-cr.stretto.com/francisdrilling.

         Assets:

       Based on book value, FDF’s assets totaled approximately $86,946,407.70 as of the Petition
Date, and primarily consisted of cash, accounts receivable, real estate, inventory and other goods,
and goodwill. 3 FDF Resources’ only asset is its 100% ownership interest in FDF, and FDF
Logistics is a holding company that never operated nor had any assets.

         Secured Debt:

         As of the Petition Date, the Debtors were each jointly and severally indebted and liable to
the First Lien Secured Parties for all of the “First Lien Indebtedness” (as defined in the Final Cash
Collateral Order at ECF No. 212, which is incorporated herein by reference), which included,
among other things: (i) revolving advances in an amount not less than $24,903,109.16 under the
First Lien Credit Agreement; (ii) a term loan made by the First Lien Lenders in the aggregate
principal amount of not less than $25,661,039.36 under the First Lien Credit Agreement; and
(iii) not less than $65,000.00 in face amount of undrawn letters of credit under the First Lien Credit
Agreement, together with all accrued and unpaid interest, fees, expenses, and other obligations
incurred in connection therewith, in each case in accordance with the terms of the First Lien Credit
Agreement and related loan documents.




3
    Approximately $19,700,125.60 of this total book value accounted for goodwill.


                                                   -10-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 14 of 42



        As of the Petition Date, the Debtors were also each jointly and severally indebted and liable
to the Subordinated Lender under the Subordinated Loan Agreement in the aggregate amount of
approximately $27,818,742.13. In accordance with the Intercreditor Agreement and section 510(a)
of the Bankruptcy Code, the liens and claims of the Subordinated Lender under the Subordinated
Loan Agreement are subordinated to the liens and claims of the First Lien Secured Parties under
the First Lien Credit Agreement until the First Lien Indebtedness has been paid in full.

       Priority Unsecured Debt:

       As set forth in the FDF’s Schedule E, as of the Petition Date approximately $369,118.91
of unsecured creditors held priority unsecured claims. Neither FDF Resources nor FDF Logistics
held any priority unsecured debt.

       Unsecured Debt:

       As set forth the FDF’s Schedule F, as of the Petition Date, the total unsecured debt was
$6,440,211.77 (not including any deficiency claims of the First Lien Secured Parties or of the
Subordinated Lender). Neither FDF Resources nor FDF Logistics held any unsecured debt aside
from any deficiency claims of the First Lien Secured Parties and the Subordinated Lender.

5.     Events Leading to the Debtors’ Bankruptcy Filing.

       (A)     The Downturn in the Oil and Gas Industry.

       As has been typical with many oil and gas companies, FDF’s business was affected by a
sustained downturn in the oil and gas industry brought on by low commodity prices. The
combination of low oil prices and reduced capital expenditures by many of the major exploration
and production companies directly impacted FDF and the oil and gas services industry as a whole,
due in part to increased competition, reduced rates, and an overall decline in need for certain oil
and gas services.

        In response to these market conditions, FDF implemented various initiatives in July 2018
to reduce costs, increase efficiency, and maintain its historically profitable operations.
Specifically, FDF reduced its headcount resulting in monthly cost savings of over $100,000 per
month, sold its Salisaw, Oklahoma facility, eliminated an office in Erath, Texas, and implemented
other cost containment programs with estimated monthly cost savings of over $80,000 per month.

       (B)     The Debtors’ Decrease in Cash Flow and Profitability.

       Notwithstanding FDF’s efforts, FDF’s cash flow and profitability remained significantly
under budget due, in large part, to the following key factors:

       Loss of mud work: FDF lost certain full service mud work to a competitor in April and
       May 2018 resulting in a net loss of approximately $300,000 per month of revenue, and
       $105,000 per month of EBITDA at a 35% contribution margin in May 2018.




                                                -11-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 15 of 42



       Overall cost increases: Cost increases of hiring and retaining drivers impacted FDF. In
       2018 up to the Petition Date, FDF hired 154 drivers; yet, over this same time period, FDF
       lost 152 drivers. Hiring and training cost FDF approximately $3,000 to $4,000 per driver.

       Higher repair and maintenance costs: FDF’s truck fleet was aging, resulting in higher
       repair and maintenance costs.

       Loss of certain high margin business: In 2017, FDF lost certain high margin business due
       to: (a) the buyout of a certain Lake Charles contract by another oilfield services company
       resulting in a $1.85 million margin reduction; and (b) the loss of certain high margin
       pneumatics contracts in the fourth quarter of 2017 resulting in a $1.3 million margin
       reduction.

       Increasing fleet age: FDF’s increasing fleet age impacted customer service and the ability
       to attract and retain drivers.

        As a result of the above, FDF’s cash flow and EBITDA did not support its current debt
structure, and FDF was unable to make its monthly interest payment and scheduled principal
payments due under the First Lien Credit Agreement on October 1, 2018.

                  V.      MAIN EVENTS IN THE BANKRUPTCY CASES

A.     CLAIMS BAR DATE

       Pursuant to the Notice of Chapter 11 Bankruptcy Cases [ECF No. 89], the deadline for
non-governmental parties to file proofs of claim or interests was set for February 13, 2019, and the
deadline for governmental units to file proofs of claim is set for April 15, 2019.

B.     MEETING OF CREDITORS

       The 341 meeting of creditors was held and concluded on November 15, 2018.

C.     RETENTION OF PROFESSIONALS

       On November 30, 2018, the Debtors filed their Application to Employ JND Corporate
Restructuring as Claims, Noticing, and Solicitation Agent (“JND”) [ECF. No. 10]. JND’s
employment application was approved on October 2, 2018. 4

       On October 12, 2018, the Debtors filed the following additional employment applications:
(a) Application to Employ SSG Advisors, LLC (“SSG”) as Investment Banker [ECF. No. 72];
(b) Application to Employ CR3 Partners, LLC (“CR3”) and Greg Baracato as Financial Advisor
and Chief Restructuring Officer [ECF. No. 73]; and (c) Application to Employ Norton Rose
Fulbright US LLP (“NRF”) as Debtors’ Counsel [ECF. No. 74]. Orders authorizing and approving


4
 JND changed its company name to Stretto subsequent to its employment in these Cases. See
ECF No. 305. Stretto continues to serve the Debtors in these Cases as their claims and noticing
agent.


                                               -12-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 16 of 42



these employment applications were entered by the Court on November 1, 2018. See ECF Nos.
144, 145 and 146.

        On October 29, 2018, the Committee filed the following employment applications:
(a) Application to Employ Greenberg Traurig, LLP (“Greenberg Traurig”) as Counsel to the
Official Committee of Unsecured Creditors [ECF No. 125]; and (b) Application to Employ
Conway Mackenzie, Inc. (“Conway Mackenzie”) as Financial Advisor to the Official Committee
of Unsecured Creditors [ECF No. 126].

       The Committee later sought to replace Greenberg Traurig as Committee counsel, and on
November 19, 2018, the Committee filed an Application to Employ Bradley L. Drell and the Law
Firm of Gold, Weems, Bruser, Sues & Rundell (“Gold Weems”) as Attorneys [ECF No. 200].
Thereafter, on November 29, 2018, the Committee also filed an Application to Employ Baker
Donelson as Local Counsel [ECF No. 237].

        On November 20, 2018, the Court entered an Order Concerning UCC Application relating
to the Greenberg Traurig application [ECF No. 215], as well as orders authorizing and approving
the employment of Gold Weems and Conway Mackenzie [ECF Nos. 216 and 217]. On December
13, 2018, the Court approved the Baker Donelson employment application [ECF No. 259].

D.     CERTAIN ORDERS AND EVENTS IN THE BANKRUPTCY CASE

        On September 29, 2018, the Debtors each filed voluntary petitions for relief under chapter
11 of the Bankruptcy Code [ECF No. 1]. That same day, the Debtors filed various “first day”
motions, which included: (a) Emergency Motion for Entry of Interim and Final Orders
(I) Authorizing, But Not Directing, Payment of Certain Claims of Critical Vendors, (II) Approving
Related Payment Procedures, and (III) Granting Related Relief (the “Critical Vendor Motion”)
[ECF No. 6]; and (b) Emergency Motion for Entry of an Order Authorizing Payment of Certain
Prepetition (A) Wages, Salaries, and Other Compensation; (B) Reimbursable Employee Expenses;
(C) Employee Benefits; and (D) Related Costs (the “Wage Motion”) [ECF No. 7].

       On October 1, 2018, the Debtors filed their Emergency Motion for Entry of a Limited
Order (A) Authorizing Use of Cash Collateral and Granting Adequate Protection to Prepetition
Lenders and (B) Scheduling a Second Interim Hearing (the “Cash Collateral Motion”) [ECF No.
21].

       On October 2, 2018, the Court entered interim orders granting the (a) Critical Vendor
Motion [ECF No. 31]; (b) Cash Collateral Motion [ECF No. 32]; and (c) Wage Motion [ECF No.
33]. A second interim order regarding the Critical Vendor Motion was entered on October 15,
2018 [ECF No. 79].

        On October 16, 2018, the Court entered a second interim order granting the Debtors’ use
of cash collateral [ECF No. 86].

      On October 17, 2018, the Office of the United States Trustee appointed the Committee
[ECF No. 90].




                                              -13-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 17 of 42



       On October 29, 2018, the Debtors filed an Emergency Motion for Entry of an Order
(A) Authorizing the Payment of Certain Prepetition Taxes and (B) Granting Related Relief (the
“Tax Motion”) [ECF No. 124]. The Tax Motion was approved on November 1, 2018 [ECF
No. 148].

       On November 1, 2018, the Court entered final orders on the Critical Vendor Motion [ECF
No. 147].

       On November 9, 2019, the Court entered a third interim order granting the Debtors’ use of
cash collateral [ECF No. 174]; a fourth interim cash collateral order was subsequently entered on
November 16, 2018 [ECF No. 191]; and a final cash collateral order was entered on November 20,
2018 (collectively with all interim cash collateral orders, the “Cash Collateral Order”) [ECF No.
212].

        On November 21, 2018, the Debtors filed their Emergency Motion for Entry of an Order
(I) Approving Bidding Procedures for the Sale of the Debtors’ Assets, (II) Scheduling an Auction,
(III) Approving the Form and Manner of Notice Thereof, and (IV) Granting Related Relief (the
“Bid Procedures Motion”) [ECF No. 220]. The Court approved the Bid Procedures Motion on
November 29, 2018 (the “Bid Procedures Order”) [ECF No. 236].

      On December 17, 2018, the Debtors filed their Notice of Selection of Stalking Horse Bid,
naming FDF Energy Services as the stalking horse bidder [ECF No. 266].

        On December 27, 2018, the Debtors filed their Emergency Motion for Entry of an Order
(A) Approving the Sale of the Debtors’ Assets Subject to the Liens, Claims, Encumbrances, and
Interests of the First Lien Agent, But Free and Clear of All Liens, Claims, Encumbrances, and
Interests, (B) Authorizing the Assumption and Assignment of Certain Executory Contracts and
Unexpired Leases, and (C) Granting Related Relief (the “Sale Motion”) [ECF No. 281]. The Sale
Motion was granted by the Court on December 28, 2018 (the “Sale Order”) [ECF No. 285], and
the sale transaction closed on December 31, 2018 [ECF No. 288].

       These and other pleadings can be accessed free of charge on the website of the Debtors’
claims and noticing agent at https://cases-cr.stretto.com/francisdrilling.

E.     SALE OF SUBSTANTIALLY ALL OF DEBTORS’ ASSETS AND ASSUMPTION
       OF CERTAIN CLAIMS AND LIABILITIES

       As referenced above, on November 29, 2018, the Court entered the Bid Procedures Order
which established the following dates and deadlines (each of which remained subject to
modification by the Debtors with the consent of the Committee and First Lien Agent):

       •      December 7, 2018 as the deadline by which the Debtors were required to select a
              Stalking Horse Bidder, if any;

       •      December 21, 2018 as the deadline by which all bids for the Debtors’ assets were
              required to be received;

       •      December 27, 2018 as the date of the auction, if any; and


                                              -14-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 18 of 42



       •       December 28, 2018 as the sale hearing date.

        Pursuant to the Bid Procedures (as defined in the Bid Procedures Order and as modified by
the Debtors, Committee and First Lien Agent), the Debtors selected FDF Energy Services to serve
as the stalking horse bidder. No other Qualified Bids (as defined in the Bid Procedures Order)
were ultimately received by the Debtors by the applicable bid deadline; accordingly, the Debtors
did not need to conduct an auction and proceeded to seek approval of the stalking horse bid at the
December 28, 2018 sale hearing (the “Sale Hearing”). The Court approved the sale to FDF
Energy Services pursuant to the FDF Energy Services APA at that Sale Hearing.

         Pursuant to the FDF Energy Services APA, FDF Energy Services acquired substantially
all of the Debtors’ assets, which included, among other things, all of the Debtors’ cash, accounts
receivable, machinery and equipment, inventory, licenses, and all Avoidance Actions and claims
and causes of action against the Debtors’ current and former directors and officers. FDF Energy
Services also agreed to assume the Assumed Claims and various liabilities of the Debtors,
including certain Cure Amounts and Vendor Claims (each as defined in the FDF Energy Services
APA), for a total consideration of $59,705,705.00.

       As part of this sale and the intense negotiations between the Debtors, Committee and First
Lien Agent, FDF Energy Services agreed not to pursue any of the Avoidance Actions that it
purchased against the Debtors’ creditors, 5 and via the Sale Order, the Court expressly approved
and ordered the same [ECF No. 285].

         Additionally, because FDF Energy Services purchased substantially all of the Debtors’
assets, including its cash, the Debtors, Committee and First Lien Agent negotiated for the
establishment of a “Carve Out Escrow” in an amount not to exceed $1,657,000.00, which non-
estate funds are currently being held in the Committee counsel’s trust account and will be used to
satisfy, among other things, the Professional Fee Claims, the U.S. Trustee quarterly fees, and the
Plan Agent Expenses. As provided by the FDF Energy Services APA, “[t]o the extent funds
remain in the Carve Out Escrow after satisfaction of the Carve Out Obligations, any such balance
up to $30,000.00 shall be remitted to the [Debtors’ bankruptcy estates]. . . .” This $30,000.00 is
the amount that will fund the Claims Reserve, and which will ultimately be distributed by the Plan
Agent to holders of Allowed Claims. 6




5
  Per the Debtors’ SOFAs, the Debtors identified $14,017,525.74 of transfers made to creditors in
the ninety (90) days preceding its bankruptcy filing. See ECF No. 119, Item 3. While those
transfers would ordinarily be subject to being clawed back, the Debtors, Committee and First Lien
Agent negotiated for these Avoidance Actions to be “buried”, thereby resulting in a significant
benefit to the Debtors’ creditors.
6
  Reference to the FDF Energy Services APA should be made for the full terms of the sale, which
terms are incorporated here as if fully set forth herein.


                                              -15-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 19 of 42



                               VI.     UNCLASSIFIED CLAIMS

        In accordance with Bankruptcy Code section 1123(a)(1), Administrative Claims and
Priority Tax Claims are not classified under the Plan, and the treatment of those Claims is set forth
herein.

A.     ADMINISTRATIVE CLAIMS

        As provided under Bankruptcy Code section 1123(a)(1), Administrative Claims are not
classified for purposes of voting on, or receiving distributions under, the Plan. Accordingly,
holders of Administrative Claims are not entitled to vote on this Plan.

       1 – PROFESSIONAL FEE CLAIMS

        Subject to the terms of the paragraph immediately below, Allowed Professional Fee Claims
shall be paid in full out of the Carve Out Escrow on the later of the Effective Date or the date such
Professional Fee Claim becomes an Allowed Claim. The holders of the Professional Fee Claims
shall file and serve an application for final allowance of compensation and reimbursement of
expenses no later than the thirtieth (30th) day after the Effective Date.

        Notwithstanding the foregoing, to the extent the Carve Out Escrow contains insufficient
funds on the Effective Date to pay all Allowed Professional Fee Claims in full, each professional
shall receive only a pro-rata distribution on account of its Allowed Professional Fee Claim. The
Debtors are informed and believe that all the professionals have agreed to the foregoing treatment
and will be bound by such agreement under the Plan.

       2 – U.S. TRUSTEE QUARTERLY FEES

        The U.S. Trustee Quarterly Fees encompasses those fees assessed pursuant to 28 U.S.C. §
1930(a)(6). The Debtors’ Estates shall be responsible for timely payment of the U.S. Trustee
quarterly fees incurred pursuant to § 1930(a)(6) without the need for the Office of the United States
Trustee to file any request for payment. Any such fees due as of the Confirmation Date will be
paid in full on the Effective Date out of the Carve Out Escrow. The Plan Agent shall timely pay
or cause to be paid post-confirmation quarterly fees assessed pursuant to 28 U.S.C. § 1930(a)(6)
out of available funds in the Carve Out Escrow until such time as the Bankruptcy Court enters a
final decree closing these Bankruptcy Cases, or enters an order either converting these Bankruptcy
Cases to a cases under chapter 7 or dismissing these Cases. After confirmation, the Plan Agent
shall file with the Bankruptcy Court and shall transmit to the U.S. Trustee a statement of all
disbursements made by the Plan Agent for each quarter, or portion thereof that these Bankruptcy
Cases remain open in a format prescribed by the U.S. Trustee.

       3 – ALL OTHER ADMINISTRATIVE CLAIMS

        Description. All Administrative Claims that have been timely filed by the Claims Bar
Date other than Professional Fee Claims and fees payable to the U.S. Trustee pursuant to 28 U.S.C.
§ 1930.




                                                -16-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 20 of 42



       Treatment. Those Administrative Claims, other than Professional Fee Claims and fees
payable to the U.S. Trustee pursuant to 28 U.S.C. § 1930, that were set forth in Section 1.2(a)
through (v) of the FDF Energy Services APA are treated as Assumed Claims and either have
already been paid or will be paid by FDF Energy Services in the ordinary course of business in the
manner and to the extent set forth in the FDF Energy Services APA. Any request for payment of
an Administrative Claim that is an Assumed Claim, other than Professional Fee Claims and fees
payable to the U.S. Trustee pursuant to 28 U.S.C. § 1930, shall be deemed disallowed, expunged,
and void as against the Debtors or their Estates as of the Confirmation Date.

        To the extent of any Allowed Administrative Claims that are Unassumed Claims that have
not already been paid, satisfied, or otherwise released prior to the Effective Date, and except to the
extent that a holder of such Allowed Unassumed Administrative Claim agrees to a different
treatment, each holder of an Allowed Unassumed Administrative Claim shall receive cash in an
amount equal to such Allowed Unassumed Administrative Claim, in full and final satisfaction,
settlement, and release and in exchange for such Claim, on the later of the Effective Date or the
date such Unassumed Administrative Claim becomes an Allowed Unassumed Administrative
Claim pursuant to a Final Order of the Bankruptcy Court, or as soon thereafter as reasonably
practicable.

       4 –PRIORITY TAX CLAIMS

       Description. The Priority Tax Claims listed on Schedule E of the Debtors’ Schedules
(which are undisputed, liquidated and not contingent) and/or timely filed in the Bankruptcy Cases
by the Claims Bar Date.

        Treatment. Those Priority Tax Claims that were set forth in Section 1.2(a) through (v) of
the FDF Energy Services APA are treated as Assumed Claims and either have already been paid
or will be paid by FDF Energy Services in the ordinary course of business in the manner and to
the extent set forth in the FDF Energy Services APA. Any Proof of Claim filed asserting a Priority
Tax Claim and that is an Assumed Claim shall be deemed disallowed, expunged, and void as
against the Debtors or their Estates as of the Confirmation Date.

        To the extent of any Allowed Priority Tax Claims that are Unassumed Claims and that have
not already been paid, satisfied, or otherwise released prior to the Effective Date, and except to the
extent that a holder of an Allowed Unassumed Priority Tax Claim agrees to a different treatment,
each holder of an Allowed Unassumed Priority Tax Claim shall receive cash in an amount equal
to such Allowed Unassumed Priority Tax Claim, in full and final satisfaction, settlement, and
release in exchange for such Claim, on the later of the Effective Date or the date such Unassumed
Priority Tax Claim becomes an Allowed Claim pursuant to a Final Order of the Bankruptcy Court,
or as soon thereafter as is reasonably practicable, which may be paid through deferred cash
payments of a value, as of the Effective Date, equal to the Allowed amount of such Unassumed
Claim, over a period ending not later than five years after the Petition Date, and in a manner not
less favorable than the most favored general unsecured claim provided for by the Plan.

       The Debtors do not believe that there are any Unassumed Priority Tax Claims.




                                                -17-
        Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 21 of 42



                        VII.    CLASSIFICATION AND TREATMENT
                                 OF CLAIMS AND INTERESTS

        All Claims and Interests are placed in the Classes set forth below. A Claim or Interest is
placed in a particular Class only to the extent that the Claim or Interest falls within the description
of that Class, and is classified in other Classes to the extent that any portion of the Claim or Interest
falls within the description of such other Classes. A Claim is also placed in a particular Class for
the purpose of voting on the Plan and receiving distributions pursuant to the Plan only to the extent
that such Claim is an Allowed Claim in that Class and such Claim has not been paid, released, or
otherwise settled.

A.      CLASS 1 - ALLOWED PRIORITY NON-TAX CLAIMS

        Description. Class 1 consists of the Allowed Priority Non-Tax Claims.

        Treatment. The Debtors believe that all Priority Non-Tax Claims have been satisfied in
full via the Court’s “first day” orders and/or have been assumed by FDF Energy Services under
the terms of the FDF Energy Services APA. To the extent that there is an Allowed Priority Non-
Tax Claim that has not already been satisfied, each such Allowed Priority Non-Tax Claim in this
Class shall be paid in full from the Claims Reserve on the later of the Effective Date or the date
such Priority Non-Tax Claim becomes an Allowed Claim.

       Voting. Class 1 is not Impaired. Holders of Class 1 Priority Non-Tax Claims are deemed
to have accepted this Plan under section 1126(f) of the Bankruptcy Code and are not entitled to
vote on the Plan.

B.      CLASS 2 – ALLOWED SECURED CLAIMS

        1.      Subclass 2A: Secured Claim of the First Lien Secured Parties.

         Description. Subclass 2A consists of the Allowed Secured Claim of the First Lien Secured
Parties, which have a first priority lien on substantially all of the Debtors’ assets.

         Treatment. The Secured Claim of the First Lien Secured Parties shall be Allowed for
purposes of voting and distribution under the Plan. The Secured Claim of the First Lien Secured
Parties shall be satisfied in full from (i) FDF Energy Services’ assumption of the First Lien Secured
Parties’ indebtedness pursuant to the FDF Energy Services APA; (ii) any assets remaining in the
Carve Out Escrow after (a) payment of any Allowed Professional Fee Claims, U.S. Trustee
quarterly fees, and the Plan Agent Expenses and (b) funding of the Claims Reserve; and (iii) the
retention of liens securing the Allowed Secured Claim of the First Lien Secured Parties on any and
all assets of the Debtors that were not previously sold to FDF Energy Services. The deficiency
amount on account of the Subclass 2A Claim shall be treated as a Class 4 Claim. The First Lien
Secured Parties have agreed to subordinate their Class 2A Claim to the recoveries to Class 3 solely
to the extent of the amount in the Claims Reserve.

        Voting. Subclass 2A is Impaired. Holders of Class 2A Claims are entitled to vote on the
Plan.



                                                  -18-
        Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 22 of 42



        2.     Subclass 2B: Secured Claim of Subordinated Lender.

       Description. Subclass 2B consists of the Secured Claim of the Subordinated Lender,
which has a second priority lien on substantially all of the Debtors’ assets.

        Treatment. If the Claims in Class 2A have been paid in full, the Secured Claim of the
Subordinated Lender shall be satisfied from (ii) any assets remaining in the Carve Out Escrow
after (a) payment of any Allowed Professional Fee Claims, U.S. Trustee quarterly fees, and the
Plan Agent Expenses and (b) funding of the Claims Reserve (in each case only after payment in
full of Class 2A), and (ii) the retention of liens securing the Secured Claim of the Subordinated
Lender on any and all assets of the Debtors that were not previously sold to FDF Energy Services.
The deficiency amount on account of the Subclass 2B Claim shall be treated as a Class 4 Claim.
The Subordinated Lender has agreed to subordinate its Class 2B Claim to the recoveries to Class
3 solely to the extent of the amount in the Claims Reserve.

        Voting. Subclass 2B is Impaired. Holders of Class 2B Claims are entitled to vote on the
Plan.

        3.     Subclass 2C: Other Unassumed Secured Claims.

        Description. Subclass 2C consists of Other Unassumed Secured Claims of the Debtors.

        Treatment. On the Effective Date (or as soon as reasonably practicable thereafter), except
to the extent that a holder of an Allowed Other Unassumed Secured Claim against a Debtor agrees
to less favorable treatment, each holder of an Allowed Other Unassumed Secured Claim shall
receive, at the Debtors’ election: (a) cash equal to the amount of such Allowed Other Unassumed
Secured Claim; (b) such other less favorable treatment as to which the Debtors and the holder of
an Allowed Other Unassumed Secured Claim have agreed; (c) a return of the collateral securing
the Allowed Other Unassumed Secured Claim; or (d) such other treatment rendering such Claim
Unimpaired. The Debtors do not believe that there are any holders of Class 2C Allowed Other
Unassumed Secured Claims.

        Voting. Subclass 2C is Impaired. Holders of Class 2C Claims are entitled to vote on the
Plan. Holders asserting a Claim in Subclass 2C must state on their ballots, under penalty of perjury,
that they hold an Other Unassumed Secured Claim. Holders of Subclass 2C Claims that do not
return their ballots or do not indicate whether their Claims are Other Unassumed Secured Claims
shall not receive a distribution under the Plan.

C.      CLASS 3 – ALLOWED UNASSUMED GENERAL UNSECURED CLAIMS

        Description. Class 3 consists of the Allowed Unassumed Claims of Unsecured Creditors
other than with respect to any deficiency portions of any of Secured Claims (which are treated as
Class 4).

        Treatment. Except to the extent that the holder of an Allowed Unassumed General
Unsecured Claim agrees to a different treatment, such holder shall receive, in full and final
satisfaction, settlement, release and discharge of, and in exchange for, such Allowed Unassumed
General Unsecured Claim, a pro rata distribution from the Claims Reserve as soon as reasonably


                                                -19-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 23 of 42



practical on or after the later of (a) the Effective Date, (b) the end of the ninety-day claims objection
period, and (c) such Unassumed General Unsecured Claim becomes an Allowed Claim. Holders
asserting a Claim in Class 3 must state on their ballots, under penalty of perjury, that they hold an
Unassumed General Unsecured Claim. Holders of Class 3 Claims that do not return their ballots
or do not indicate whether their Claims are Unassumed General Unsecured Claims shall not
receive a distribution under the Plan or otherwise.

        Voting. Class 3 is Impaired. Holders of Class 3 Claims are entitled to vote on the Plan.

D.      CLASS 4 – ALLOWED DEFICIENCY CLAIMS OF THE FIRST LIEN SECURED
        PARTIES AND THE SUBORDINATED LENDER

        1.      Subclass 4A: Allowed Deficiency Claims of the First Lien Secured Parties.

        Description. Class 4A consists of the deficiency Claims of the First Lien Secured Parties.

        Treatment. The deficiency Claims of the First Lien Secured Parties shall be Allowed for
purposes of voting and distribution under the Plan. Except to the extent that the holder of an
Allowed Class 4 Claim agrees to a different treatment, such holder shall receive, in full and final
satisfaction, settlement, release and discharge of, and in exchange for, such Allowed Class 4 Claim,
a distribution from the Carve Out Escrow after (a) payment of any Allowed Professional Fee
Claims, U.S. Trustee quarterly fees, and the Plan Agent Expenses and (b) funding of the Claims
Reserve for the benefit of holders of Class 3 Allowed Claims. Holders of Class 4A Claims have
agreed to subordinate their Claim to the recoveries to Class 3 solely to the extent of the amount in
the Claims Reserve.

        Voting. Class 4A is Impaired. Holders of Class 4A Claims are entitled to vote on the Plan.

        2.      Subclass 4B: Allowed Deficiency Claims of the Subordinated Lender.

        Description. Class 4B consists of the deficiency Claims of the Subordinated Lender.

        Treatment. Except to the extent that the holder of an Allowed Class 4B Claim agrees to
a different treatment, such holder shall receive, in full and final satisfaction, settlement, release
and discharge of, and in exchange for, such Allowed Class 4B Claim, a distribution from the Carve
Out Escrow after (a) payment of any Allowed Professional Fee Claims, U.S. Trustee quarterly
fees, and the Plan Agent Expenses, (b) funding of the Claims Reserve for the benefit of holders of
Class 3 Allowed Claims, and (c) after payment in full of the Allowed Class 4A Claims; provided,
however, that, in accordance with the Intercreditor Agreement and section 510(a) of the
Bankruptcy Code, unless and until the holders of Class 4A Claims have been paid in full, any
distributions that would otherwise be payable to the holder of an Allowed Class 4B Claim shall
instead be distributed the holders of Class 4A Claims; provided further, however, that the
Subordinated Lender has agreed to subordinate its Class 4B Claim to the recoveries to Class 3
solely to the extent of the amount in the Claims Reserve.

        Voting. Class 4B is Impaired. Holders of Class 4B Claims are entitled to vote on the Plan.




                                                  -20-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 24 of 42



E.     CLASS 5 – ALLOWED INTERESTS OF THE DEBTORS

       Description. Class 5 consists of the Allowed Interests of the Debtors’ equity owners.

        Treatment. On the Effective Date, all Interests in each Debtor shall be cancelled and of
no further force or effect. Holders of Interests shall neither retain nor receive any property under
the Plan on account of such Interests.

       Voting. Class 5 is Impaired. Holders of Class 5 Interests are deemed to reject the Plan
under Section 1126(g) of the Bankruptcy Code and not entitled to vote on the Plan.

F.     CLASS 6 –LIABILITIES ASSUMED UNDER THE FDF ENERGY SERVICES APA

      Description: Class 6 are only the Assumed Claims and liabilities specifically assumed by
FDF Energy Services under the express terms of the FDF Energy Services APA.

        Treatment: Class 6 Claims include only those specific claims assumed under Section 1.2
of the FDF Energy Services APA and only up to the aggregate amounts set forth therein. Class 6
Claims either have already been paid or will be paid in the ordinary course of business in the
manner and to the extent set forth in the FDF Energy Services APA. All Class 6 Claims shall be
deemed disallowed, expunged, discharged, and void as against the Debtors or their Estates as of
the Confirmation Date. Class 6 Claims shall not receive any distribution under the Plan.

       Voting: Class 6 is Impaired. Holders of Class 6 Claims are deemed to reject the Plan
under Section 1126(g) of the Bankruptcy Code and not entitled to vote on the Plan.

                     VIII. MEANS FOR EXECUTION OF THE PLAN

A.     FUNDING THE PLAN

        The Plan is a liquidating plan that will be funded with $30,000.00 from the Carve Out
Escrow to establish the Claims Reserve. The post-Effective Date fees and expenses incurred by
the Plan Agent and his professionals in connection with prosecuting any objections to Claims shall
also be paid out of the Carve Out Escrow solely to the extent that funds remain after (a) payment
of any Allowed Professional Fee Claims and U.S. Trustee quarterly fees and (b) funding of the
Claims Reserve.

B.     CLAIMS RESERVE

        As soon as practicable after the Confirmation Date, the Claims Reserve shall be established
and funded from the Carve Out Escrow in the amount of $30,000.00. The Claims Reserve shall
remain non-Estate property and shall continue to be held by Gold Weems or in a separate account
established by the Plan Agent. The Carve Out Escrow shall otherwise remain in existence until
all Allowed Professional Fee Claims, U.S. Trustee fees, and Plan Agent Expenses are paid and
satisfied in full. Any amounts remaining in the Carve Out Escrow after taking into account the
above fees and expenses shall be distributed in accordance with this Plan.

C.     SUBSTANTIVE CONSOLIDATION OF THE DEBTORS


                                               -21-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 25 of 42



        The Plan constitutes a motion for the substantive consolidation of the Debtors and their
respective Estates solely for purposes of voting on the Plan, confirming the Plan, and making
distributions pursuant to the Plan. Voting on the Plan shall be counted on a consolidated basis.
On the Effective Date, solely for purposes of voting on the Plan, objecting to the allowance of
Claims provided for under the Plan, and making distributions under the Plan: (a) the Assets of the
Debtors will be pooled for the purpose of paying Allowed Claims against the Debtors; (b) any
Claim filed or asserted against any of the Debtors will be deemed a Claim against all of the
Debtors; (c) all Claims of each Debtor against any other Debtor will be eliminated; and (d) any
obligation of any of the Debtors and all guarantees thereof executed by any of the Debtors will be
deemed to be an obligation of each of the Debtors. Additionally, Holders of Allowed Claims or
Allowed Interests who assert identical Claims against or Interests in multiple Debtors shall be
entitled to only a single satisfaction of such Claims or Interests, and any such duplicate Claims
shall be deemed disallowed, expunged, and void as against the Debtors without need for the filing
of a Claim Objection or further order of the Court and such duplicate Claims or Interests shall
receive no distribution under the Plan.

D.     APPOINTMENT OF THE PLAN AGENT

1.     Appointment Of The Plan Agent.

         Greg Baracato of CR3 Partners LLC shall serve as the Plan Agent, who shall be vested with
all the powers of a debtor-in-possession and chapter 11 trustee. The appointment of Mr. Baracato as
Plan Agent shall be effective as of the Effective Date.

       The selection of any successor Plan Agent shall be made by the Bankruptcy Court
following a hearing. The Plan Agent shall be empowered to act on behalf of the Debtors’ Estates
and to carry out the provisions of this Plan. The Plan Agent shall not have an interest that is
materially adverse to the Debtors or the Estates.

2.     Powers And Duties Of The Plan Agent.

         The Plan Agent shall be deemed to possess the same powers and duties as would a chapter
11 trustee consistent with section 1123(b)(3)(B) of the Bankruptcy Code. On the Effective Date,
the Plan Agent shall be empowered and authorized to take or cause to be taken all actions which
in his judgment are necessary to secure the effective implementation of the Plan. The Plan Agent
shall be empowered to file objections as to all Claims (the “Claims Objections”), 7 and shall be
deemed to be a representative of the Debtors’ Estates pursuant to Bankruptcy Code section
1123(b)(3) and as such will have the power to prosecute and defend, the Claims Objections. In
that regard, the Plan Agent shall have the power and authority to perform the following acts:

       1.      Establish any necessary accounts or reserves, including the Claims Reserve;



7
  For the avoidance of doubt, nothing herein shall require the Plan Agent to file and/or prosecute
any Claim Objections if the Plan Agent determines, in his sole and exclusive business judgment,
that the cost of taking such action would exceed any benefits ultimately obtained.


                                               -22-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 26 of 42



       2.      Distribute available proceeds, including those in the Claims Reserves and any funds
               remaining in the Carve Out Escrow in accordance with this Plan;

       3.      Open bank accounts, deposit proceeds and draw checks and make disbursements
               thereof;

       4.      Employ and have such attorneys, experts, accountants, clerical assistance or other
               professionals as may be deemed necessary;

       5.      Pay (or direct to pay) and discharge any costs, expenses, fees or obligations incurred
               by the Plan Agent as are necessary to liquidate any remaining assets of the
               Bankruptcy Estates, including prosecuting the Claims Objections as provided for
               herein;

       6.      Take any action required or permitted by the Plan;

       7.      Sue and be sued with respect to the Claims Objections;

       8.      Settle, compromise or adjust by arbitration, mediation or otherwise, any of the
               Claims Objections, without further order of the Court;

       9.      Take any action necessary or required to change the corporate names of the Debtors
               and/or to otherwise dissolve the Debtors;

       10.     In general, without in any manner limiting any of the foregoing, take any action
               that would be lawful for any person having the duties and responsibilities described
               in this Plan, whether similar to or different from the ways above specified.

3.     Release.

        The Plan Agent will be released and indemnified for all obligations and liabilities of the
Debtors, save and except those duties and obligations of the Plan Agent set forth in the Plan and
those attributable to the gross negligence or willful misconduct of the Plan Agent.

4.     Monitoring, Auditing And Bonding.

       The Plan Agent will not be required to post bond or be audited or monitored except as
otherwise expressly provided herein.

5.     Compensation Of The Plan Agent And Retention Of Professionals.

        The Plan Agent shall be entitled to receive compensation for services rendered and shall
be entitled to retain agents and professionals 8 in accordance with the provisions of this Plan. The
Plan Agent and his agents and professionals may receive such compensation (and reimbursement


8
 It is anticipated that the Plan Agent will retain the services of NRF to prosecute any Claim
Objections.


                                                -23-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 27 of 42



for actual out-of-pocket expenses incurred) on a monthly basis without further notice to or action
or approval of the Bankruptcy Court.

6.      Resignation.

        The Plan Agent may resign as such by an instrument in writing signed by the Plan Agent
and filed with the Bankruptcy Court, provided that the Plan Agent will continue to serve as Plan
Agent after his resignation until the time when appointment of his successor shall become
effective. In addition, any creditor or interest holder has the right to petition the Bankruptcy Court
to remove the Plan Agent for cause shown. In the event of the death, resignation, incompetency,
or removal of the Plan Agent by order of the Bankruptcy Court, the Bankruptcy Court following a
hearing may appoint a successor Plan Agent. Every successor Plan Agent appointed shall execute,
acknowledge and deliver to the Bankruptcy Court and the retiring Plan Agent an instrument
accepting such appointment, and thereupon such successor Plan Agent, without any further act,
deed or conveyance, shall become vested with all the rights, powers and duties of the retiring Plan
Agent.

7.      Reporting Duties.

         Forty-five (45) days after the end of each calendar quarter following confirmation, the Plan
Agent will file with the Court an unaudited written report and account showing (i) the assets and
liabilities at the end of such quarter or upon termination, (ii) any changes in the assets which have
not been previously reported, and (iii) any material action taken by the Plan Agent in the
performance of his or her duties under the under the Plan that has not been previously reported.

8.      Termination.

        The Plan Agent shall continue to perform his duties until all Professional Fee Claims, U.S.
Trustee quarterly fees, and Plan Agent Expenses have been paid, all proceeds in the Claims
Reserve have been distributed to holders of Allowed Claims, and any balance in the Carve Out
Escrow has been distributed to the First Lien Agent in accordance with this Plan, at which time
the Plan Agent shall file a motion to close the chapter 11 Cases with the Bankruptcy Court.

9.      The Committee.

        The Committee shall continue in existence until the Effective Date at which time the
Committee shall be terminated. Notwithstanding the Committee’s termination after the Effective
Date, Gold Weems will, unless otherwise instructed by the Plan Agent, maintain the Carve Out
Escrow until (i) all Professional Fee Claims, as ultimately allowed by the Court, and U.S. Trustee
fees are paid in full; (ii) all Plan Agent Expenses are paid in full; and (iii) all distributions to holders
of Allowed Claims up to the amount of the Claims Reserve are made. Any amounts remaining in
the Carve Out Escrow after payment of the above shall be remitted to the First Lien Agent in
accordance with the FDF Energy Services APA and this Plan. In this regard, Gold Weems will
charge the Plan Agent for the services of its professionals in making disbursements at its normal
rates charged while serving as counsel for the Committee, subject to review and acceptance of
such charges by the Plan Agent.




                                                   -24-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 28 of 42



E.     DISALLOWANCE OF LIABILITIES ASSUMED PURSUANT TO THE FDF
       ENERGY SERVICES APA

         Upon the Confirmation date, all liabilities specifically assumed pursuant to Section 1.2 of
the FDF Energy Services APA (and only up to the aggregate amounts set forth therein) shall be
deemed disallowed, expunged, discharged, and void as against the Debtors without need for the
filing of a Claim Objection or further order of the Court. All liabilities specifically assumed
pursuant to Section 1.2 of the FDF Energy Services APA (and only up to the aggregate amounts
set forth therein) either were paid, or are to be paid in the ordinary course of business in the manner
and to the extent set forth in the FDF Energy Services APA and shall not be Claims against the
Debtors, or their Estates.

F.     CORPORATE NAME CHANGE AND DISSOLUTION OF THE DEBTORS

        The Plan Agent is authorized to take all such actions (and file all necessary pleadings or
other documents) as may be required to change the corporate names of the Debtors as provided in
the FDF Energy Services APA. Further, upon the closing of these chapter 11 Cases, the Debtors
shall be deemed dissolved and cease to exist. Notwithstanding the forgoing, the Plan Agent is
nonetheless authorized (but not directed) to (a) take any and all such actions (and to file all
necessary pleadings or other documents) as may be necessary to formally dissolve the Debtors;
and (b) file any final tax returns, applicable certificates of dissolution and/or other applicable
documents in the applicable state(s) of incorporation for the Debtors, which may be executed by
the Plan Agent without need for approval by the Debtors’ officers, directors, or holders of Interests
or need for compliance with non-bankruptcy law.

G.     RESIGNATION OF OFFICERS AND DIRECTORS

        Upon the Effective Date, the directors and officers of the Debtors shall be deemed to have
resigned, without further action. Upon the Effective Date, the Plan Agent shall be empowered and
authorized to act on behalf of the Debtors and to take all such actions and measures as necessary
to implement the Plan, which actions or measures would otherwise be taken by an officer or a
director of the Debtors.

             IX.     QUARTERLY FEES, RESERVES AND DISTRIBUTIONS

A.     PAYMENT OF POST-CONFIRMATION QUARTERLY FEES

        The Plan Agent shall continue to report to the U.S. Trustee regarding post-confirmation
distributions made by the Estates so that the U.S. Trustee can determine the fees incurred pursuant
to 28 U.S.C. §1930(a)(6), and timely pay same until the clerk of the Court closes the Chapter 11
Cases.

B.     PROVISIONS GOVERNING DISTRIBUTIONS

       1.      Distributions. The Plan Agent will serve without bond and shall make all
               distributions under the Plan. Any distributions to be made by the Plan Agent
               pursuant to the Plan shall be made to the holders of Allowed Claims in accordance
               with the terms and provisions of Articles VI and VII of this Combined DS/Plan.


                                                 -25-
     Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 29 of 42



           To the extent required by applicable law, the Plan Agent shall comply with all tax
           withholding and reporting requirements imposed on him by any governmental unit,
           and all distributions pursuant to the Plan shall be subject to such withholding and
           reporting requirements. The Plan Agent may require any holder of an Allowed
           Claim entitled to a distribution under the Plan to furnish its, his, or her employer or
           taxpayer identification number (the “TIN”) assigned by the Internal Revenue
           Service. Any distribution under the Plan may be conditioned on the receipt of such
           TIN. If any such holder of an Allowed Claim entitled to a distribution hereunder
           fails to provide a requested TIN within thirty (30) days after the request hereof, then
           such failure shall be deemed to be a waiver of such holder’s interest in such
           distribution, including the right to receive any future distributions. The Plan Agent
           may but shall not be required to make any distribution of less than $25.00.

     2.    Means of Cash Payment. Payments of cash to be made by the Plan Agent pursuant
           to the Plan shall be made by check drawn on a domestic bank or by wire transfer
           from a domestic bank.

     3.    Delivery of Distributions. Distributions and deliveries to holders of Allowed
           Claims shall be made at the addresses set forth on the Debtors’ Schedules and/or
           proofs of claim filed by such holders (if such proofs of claim have been filed), or
           at the last known addresses of such holders if no proof of claim is filed; or if the
           Plan Agent has been notified of a change of address, at the address set forth in such
           notice.

     4.    Time Bar to Cash Payments. Checks issued by or at the direction of the Plan
           Agent in respect of Allowed Claims shall be null and void if not cashed within sixty
           (60) days of the date of delivery thereof. After such date, the Plan Agent shall be
           entitled to stop payment on such check. Checks issued by or at the direction of the
           Plan Agent in respect of Allowed Claims that are returned as undeliverable shall be
           deemed unclaimed property and shall be null and void. Any unclaimed property
           held on account of such voided or returned checks shall vest back to the Claims
           Reserve free and clear of all claims and interests and shall be made available for
           distribution to the other holders of Allowed Claims in accordance with the Plan.

     5.    Setoffs. The Plan Agent may, but shall not be required to, set off against any Claim
           (and the payments or other distributions to be made pursuant to the Plan in respect
           of such Claim) of any nature whatsoever that the Debtors many have had against
           the Holder of such Claim; provided, however, that neither the failure to do so nor
           the allowance of any Claim hereunder shall constitute a waiver or release by the
           Plan Agent of any such Claim that the Plan Agent has or may have against such
           Holder.

C.   PROCEDURES FOR RESOLVING AND TREATING CONTESTED AND
     CONTINGENT CLAIMS AGAINST THE DEBTORS

     1.    Objection Deadline. Unless a different date is set by order of the Bankruptcy
           Court, all Claim Objections shall be served and filed no later than ninety (90) days


                                            -26-
          Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 30 of 42



                  after the Effective Date or twenty (20) days after a particular proof of Claim is filed,
                  whichever is later; provided, however that such deadline may be extended pursuant
                  to a motion filed with the Court by the Plan Agent. Any proof of Claim filed after
                  the Bar Date shall be of no force and effect, shall be deemed disallowed and
                  expunged, and will not require objection. All contested Claims shall be litigated to
                  Final Order, provided, however, that the Plan Agent may compromise and settle
                  any contested Claim as described in Articles XI of the Plan.

          2.      Responsibility for Objecting to Claims. Until the Effective Date, all parties
                  identified by the Bankruptcy Rules may file objections to Claims. From the
                  Effective Date and beyond, the Plan Agent shall have the exclusive authority to file,
                  settle, compromise, withdraw, or litigate to judgment any objections to claims,
                  including without limitation, any objections to claims filed by the Debtors prior to
                  the Effective Date.

          3.      No Distribution Pending Resolution of Claims. Notwithstanding any other
                  provision of the Plan, no payment or distribution shall be made with respect to any
                  Claim until all such Claims become Allowed Claims.

                X.     CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

       The occurrence of each of the following events shall be a separate condition to the Effective
Date, which conditions may be waived, in whole or in part, by the Plan Proponents.

A.        ENTRY OF CONFIRMATION ORDER

        The Confirmation Order shall have been signed by the Court and duly entered on the
Court’s docket in form and substance acceptable to the Plan Proponents, and shall include, among
other things, findings of fact and/or conclusions of law that:

     1.        approve the terms of the Plan, as it may be amended or modified, and all other
               agreements contemplated by the Plan;

     2.        reserve the jurisdiction of the Bankruptcy Court in accordance with Article XIV below;
               and

     3.        provide, pursuant to § 1125(e), that persons who have solicited acceptances or
               rejections of the Plan have acted in good faith and in compliance with the provisions,
               and are not liable on account of such solicitation or participation for violation of any
               applicable law, rule, or regulation governing the solicitation of acceptances or
               rejections of the Plan.

B.        FINALITY OF CONFIRMATION ORDER; WAIVER

        The Confirmation Order, in form and substance satisfactory to the Plan Proponents, shall
either have become a Final Order, or such condition shall have been waived by an order of the
Bankruptcy Court.



                                                   -27-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 31 of 42



C.     THE CLAIMS RESERVE

        The Claims Reserve to be established under the Plan has been funded in accordance with
the Plan.

            XI.     PRESERVATION OF RETAINED CLAIMS AND VESTING

         Vesting. The Estates shall remain open after confirmation of the Plan (a) to permit the Plan
Agent to prosecute to conclusion any and all Claim Objections, and (b) to make final distributions
to all holders of Allowed Claims as provided for in this Plan, including the Professional Fee
Claims, U.S. Trustee fees, and Plan Agent Expenses through the closing of these Cases. However,
it is anticipated that the Plan Agent will move for and obtain a Final Decree closing the bankruptcy
cases before September 31, 2019.

        Retention of Causes of Action. As provided in the FDF Energy Services APA, FDF Energy
Services purchased (a) all claims and causes of action against third parties in any way relating to
the Purchased Assets (as defined therein); (b) all Avoidance Actions; and (c) all claims and causes
of action against any past or present director and/or officer of the Debtors. As a result, the Debtors’
Estates only own and are preserving and retaining hereunder all claims, counterclaims, defenses
(including setoff, recoupment and all other defenses of the Estates under§ 558), and causes of
action—whether concerning legal, equitable, declaratory, or injunctive relief—that they have or
may have against any person or entity relating to any Excluded Asset (as defined in the FDF
Energy Services APA), and any other claims or causes of action that are defensive in nature in
respect of any proofs of claim that have been filed against the Debtors’ Estates and specifically
exclude the claims purchased under Section 1.1 of the FDF Energy Services APA. The Debtors
also specifically retain any right to recovery arising out of or otherwise related to that certain Class
Action Complaint, Case No. 1:19-cv-10000-UNJ filed in the U.S. Court of Federal Claims, subject
to the terms and conditions of the FDF Energy Services APA. All of the forgoing shall be
collectively referred to as the “Retained Claims”.

        All such Retained Claims shall be retained by the Debtors’ Estates (subject to the terms of
the FDF Energy Services APA) and may be prosecuted and/or asserted by the Plan Agent after the
Effective Date. The Court shall have the jurisdiction to hear such Retained Claims.

        Prosecution and Settlement of Claim Objections. After the Confirmation Date, the Plan
Agent shall be authorized to commence or continue any suit or other proceeding for the
enforcement of any Retained Claim which the Debtors had or had power to assert immediately
prior to the Effective Date. The Plan Agent may also, pursuant to Bankruptcy Rule 9019 and
section 105(a) of the Bankruptcy Code, settle and compromise any and all Retained Claims and
any Claim Objections (including without limitation executing any necessary documents,
stipulations and/or releases) without further motion or application to the Court.

                   XII.    TREATMENT OF EXECUTORY CONTRACTS
                               AND UNEXPIRED LEASES

        Under § 365, the Debtors had the right, subject to Bankruptcy Court approval, to assume
or reject any executory contracts or unexpired leases. Pursuant to the sale transaction with FDF
Energy Services and the resulting Sale Order that was previously entered in these Cases, all


                                                 -28-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 32 of 42



executory contracts and unexpired leases of the Debtors that were not assumed and assigned to
FDF Energy Services were “deemed rejected as of [December 28, 2018].” See ECF No. 285 at ¶
BB. As such, there are no additional executory contracts or unexpired leases that need to be
rejected under the Plan.

       All such previously rejected executory contracts and unexpired leases shall be treated as if
such contracts/leases had been breached on the date immediately preceding the Petition Date, and
such counterparty—to the extent asserted in a timely filed proof of claim—shall be classified as a
Class 3 Unassumed General Unsecured Claim for damages incurred as a result of the rejection.
To the extent that such rejection damage claim was not asserted in a timely filed proof of claim,
such Claim will be forever barred and unenforceable against the Debtors’ Bankruptcy Estates.

                      XIII. MODIFICATIONS AND AMENDMENTS

       The Plan Proponents may alter, amend, or modify the Plan or any exhibits thereto under
§ 1127(a) at any time prior to the Confirmation Date. After the Confirmation Date and prior to
the Effective Date, the Plan Proponents may, under § 1127(b), institute proceedings in the
Bankruptcy Court to remedy any defect or omission or reconcile any inconsistencies in the Plan,
the Disclosure Statement approved with respect to the Plan, or the Confirmation Order, and such
matters as may be necessary to carry out the purpose and effect of the Plan so long as such
proceedings do not adversely affect the treatment of holders of Claims or Interests under the Plan;
provided, however that prior notice of such proceedings shall be served in accordance with the
Bankruptcy Rules or order of the Bankruptcy Court.

                          XIV. RETENTION OF JURISDICTION

       Under 11 U.S.C. §§ 105(a) and 1142, and notwithstanding entry of the Confirmation Order
and passage of the Consummation Date, the Court shall retain exclusive jurisdiction over all
matters arising out of, and related to, the chapter 11 Cases and the Plan to the fullest extent
permitted by law, including, among other things, jurisdiction to:

       A.      Allow, disallow, determine, liquidate, classify, estimate or establish the priority or
               secured or unsecured status of any Claim or Interest, including the resolution of any
               request for payment of any Administrative Claim or Priority Claim or the resolution
               of any objections to the allowance or priority of Claims or Interests;

       B.      Hear and determine all matters with respect to the assumption or rejection of any
               executory contract or unexpired lease to which the Debtors are a party or with
               respect to which the Debtors may be liable, including, if necessary, the liquidation
               or allowance of any Claims arising therefrom;

       C.      Effectuate performance of and payments under the provisions of the Plan;

       D.      Enter such orders as may be necessary or appropriate to execute, implement, or
               consummate the provisions of the Plan, and all contracts, instruments, releases, and
               other agreements or documents created in connection with the Plan, the Disclosure
               Statement or the Confirmation Order;



                                                -29-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 33 of 42



       E.      Hear and determine disputes arising in connection with the interpretation,
               implementation, consummation, or enforcement of the Plan, including disputes
               arising under agreements, documents or instruments executed in connection with
               the Plan;

       F.      Consider any modifications of the Plan, cure any defect or omission, or reconcile
               any inconsistency in any order of the Bankruptcy Court, including, without
               limitation, the Confirmation Order;

       G.      Issue injunctions, enter and implement other orders, or take such other actions as
               may be necessary or appropriate to restrain interference by any entity with
               implementation, consummation, or enforcement of the Plan or the Confirmation
               Order;

       H.      Enter and implement such orders as may be necessary or appropriate if the
               Confirmation Order is for any reason reversed, stayed, revoked, modified, or
               vacated;

       I.      Hear and determine any matters arising in connection with or relating to the Plan,
               the Disclosure Statement, the Confirmation Order or any contract, instrument,
               release, or other agreement or document created in connection with the Plan, the
               Disclosure Statement or the Confirmation Order;

       J.      Hear and determine all adversary proceedings, contested matters, and related
               matters filed by or on behalf of the Plan Agent, including any Claim Objections, to
               the extent provided for by applicable law;

       K.      Enforce all orders, judgments, injunctions, releases, exculpations, indemnifications
               and rulings entered in connection with the Debtors’ Cases;

       L.      Hear and determine matters concerning state, local, and federal taxes in accordance
               with §§ 346, 505, and 1146;

       M.      Hear and determine all matters related to the property of the Debtors’ Estates from
               and after the Consummation Date;

       N.      Hear and determine such other matters as may be provided in the Confirmation
               Order and as may be authorized under the provisions of the Bankruptcy Code; and

       O.      Enter a final decree(s) closing the Debtors’ Cases.

                           XV.    EFFECTS OF CONFIRMATION

A.     BINDING EFFECT

        The Plan shall be binding upon all present and former holders of Claims and Interests and
their respective successors and assigns. To opt-out of the release and exculpation provisions
below, Holders of Claims must file an objection with the Court specifically stating your intention


                                               -30-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 34 of 42



to opt-out by the deadline set by the Court for filing and serving objections to approval of the Plan
and Disclosure Statement.

B.     RELEASES BY HOLDERS OF CLAIMS AND INTERESTS

         As of the Effective Date, each Releasing Party is deemed to have released and discharged
each Debtor and each Released Party from any and all claims, obligations, suits, judgments,
damages, demands, debts, rights, remedies, actions, causes of action, and liabilities of any kind,
whether known or unknown, liquidated or unliquidated, fixed or contingent, matured or
unmatured, foreseen or unforeseen, then-existing or thereafter arising, at law, in equity, or
otherwise, that such Entity would have been legally entitled to assert (whether individually or
collectively), based on or relating to, or in any manner arising from, in whole or in part, the Debtors
(including the management, ownership or operation thereof), the Debtors’ in- or out-of-court
restructuring efforts (including any orders entered in connection therewith), the formulation,
preparation, dissemination, negotiation, or filing of this Combined DS/Plan, the Chapter 11 Cases,
the filing of the Chapter 11 Cases, the pursuit of confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the distribution of property under the
Plan, or any other related agreement, or upon any other act or omission, transaction, agreement,
indebtedness under which any Debtor is or was a borrower or guarantor, event, or other occurrence
taking place on or before the Effective Date related or relating to the foregoing; provided, however,
the foregoing releases shall not release claims related to any act or omission that is determined in
a Final Order to have constituted actual fraud, willful misconduct, or gross negligence.

C.     EXCULPATION AND LIMITATION OF LIABILITY

       1.       Neither the Debtors’ Estates, the Debtors, the Plan Proponents, the First Lien
Secured Parties, the Subordinated Lender nor the Plan Agent will have or incur any liability to any
holder of a Claim or Interest, or any other party in interest, or any of their respective agents,
employees, representatives, financial advisors, attorneys, or affiliates, or any of their successors or
assigns, for any act or omission in connection with, relating to, or arising out of, the solicitation of
votes to accept the Plan, the Debtors’ Cases, the pursuit of confirmation of the Plan, the
consummation of the Plan, or the administration of the Plan or the property to be distributed under
the Plan, except for their fraud, gross negligence, or willful misconduct, and in all respects shall
be entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities under the Plan.

        2.      No holder of a Claim or Interest, no other party in interest, none of their respective
agents, employees, representatives, financial advisors, attorneys, or affiliates, and no successors
or assigns of the foregoing, will have any right of action against the Debtors’ Estates, the Debtors,
the Plan Proponents, the First Lien Secured Parties, the Subordinated Lender or the Plan Agent,
for any act or omission in connection with, relating to, or arising out of the solicitation of votes to
accept the Plan, or the pursuit of confirmation of the Plan, or the administration of the Plan or the
property to be distributed under the Plan, except as provided by the Plan or by law.




                                                 -31-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 35 of 42



D.     LIMITED DISCHARGE OF DEBTORS AND INJUNCTION

        This is a liquidating Plan, and the Debtors do not intend to engage in operations after
confirmation of the Plan. Notwithstanding the forgoing, the entry of the Confirmation Order will
operate as a general resolution with prejudice, as of the Effective Date, of all pending legal
proceedings, if any, against the Debtors and their assets and properties and any proceedings not
yet instituted against the Debtors or their assets and properties, except as otherwise provided in the
Plan or the Confirmation Order. Except as otherwise expressly provided in the Plan or the
Confirmation Order, all Entities who have held, hold, or may hold Claims against the Debtors are
permanently enjoined on and after the Effective Date from (a) commencing or continuing in any
manner any action or other proceeding of any kind against the Debtors or their Estates, or the Plan
Agent, with respect to any such Claim, (b) the enforcement, attachment, collection or recovery by
any manner or means of any judgment, award, decree or order with respect to any such Claim
against the Debtors, their Estates, or the Plan Agent, (c) creating, perfecting, or enforcing any
encumbrance of any kind against the Debtors, or their Estates, or the Plan Agent, with respect to
such Claim, (d) asserting any right of subrogation of any kind against any obligation due to the
Debtors, their Estates, or the Plan Agent, with respect to any such Claim and (e) asserting any right
of setoff or recoupment against the Debtors, their Estates or the Plan Agent except as specifically
permitted by § 553 of the Bankruptcy Code. Unless otherwise provided in the Plan or the
Confirmation Order, or by order of the Bankruptcy Court, all injunctions or automatic stays
provided for in these cases pursuant to § 105, if any, or § 362 of the Bankruptcy Code, or otherwise,
and in existence on the Confirmation Date will remain in full force and effect until the Effective
Date.

E.     COMPROMISE AND SETTLEMENT

        Pursuant to section 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the classification, distribution and other benefits provided under the Plan, the
provisions of the Plan shall constitute a good faith compromise and settlement of all Claims,
Interests and controversies resolved pursuant to the Plan, including, without limitation, all Claims
arising prior to the Effective Date, whether known or unknown, foreseen or unforeseen, asserted
or unasserted, arising out of, relating to or in connection with the business or affairs of, or
transactions with, the Debtors. The entry of the Confirmation Order shall constitute the
Bankruptcy Court’s approval of each of the foregoing compromises or settlements, and all other
compromises and settlements provided for in the Plan, and the Bankruptcy Court’s findings shall
constitute its determination that such compromises and settlements are in the best interests of the
Debtors, the Estates, Creditors and other parties in interest, and are fair, equitable and within the
range of reasonableness.

                           XVI. MISCELLANEOUS PROVISIONS

        Severability of Plan Provisions. If, prior to confirmation, any term or provision of the Plan
is held by the Court to be invalid, void or unenforceable, the Court, at the request of a party in
interest, shall have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding, alteration or interpretation,


                                                -32-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 36 of 42



the remainder of the terms and provisions of the Plan shall remain in full force and effect and shall
in no way be affected, impaired or invalidated by such holding, alteration or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may be altered or interpreted in accordance with the foregoing, is valid
and enforceable pursuant to its terms.

        Successors and Assigns. The rights, benefits and obligations of any entity named or
referred to in the Plan shall be binding on, and shall inure to the benefit of, any heir, executor,
administrator, successor or assign of such entity.

        Consummation of Plan. The Confirmation Order shall include (a) a finding by the
Bankruptcy Court that FED. R. CIV. P. 62(a) shall not apply to the Confirmation Order; and (b) the
Bankruptcy Court’s authorization for the Plan Proponents to consummate the Plan immediately
after entry of the Confirmation Order.

         Governing Law. Unless a rule of law or procedure is supplied by federal law, including
the Bankruptcy Code and Bankruptcy Rules, (i) the construction and implementation of the Plan
and any agreements, documents, and instruments executed in connection with the Plan, and
(ii) corporate governance matters shall be governed by the laws of the state of incorporation,
without giving effect to the principles of conflicts of law thereof.

                           XVII. CONFIRMATION OF THE PLAN

A.     VOTING PROCEDURES AND REQUIREMENTS

      The Plan Proponents are providing copies of this Combined DS/Plan and Ballots to all
known holders of Impaired Claims who are entitled to vote on the Plan.

        Pursuant to the provisions of the Bankruptcy Code, only Classes of Claims against the
Debtors that are “Impaired” under the terms and provisions of the Plan and entitled to receive a
Distribution thereunder are entitled to vote to accept or reject the Plan. Accordingly, Classes of
Claims or Interests that are not Impaired under the terms and provision of the Plan are not entitled
to vote on the Plan. In addition, Classes of Claims or Interests that are not entitled to a distribution
under the terms and provisions of the Plan are deemed to have rejected the Plan and are not entitled
to vote to accept or reject the Plan.

        Under the Plan, holders of Claims in Classes 2A, 2B, 2C 3, 4A, and 4B are, or may be
determined to be, Impaired and are entitled to vote. Class 1 is not Impaired and is deemed to have
accepted the Plan. Classes 5 and 6 are Impaired and deemed to reject the Plan. Holders of Claims
in Classes 2C and 3 must state on their ballots, under penalty of perjury, that they hold Unassumed
Claims. Holders of Claims in Classes 2C and 3 that do not return their ballots or do not indicate
whether their Claims are Unassumed Claims will not be counted.

        The following voting procedures (the “Voting Procedures”) have been established with
respect to the amount and classification of Claims and Interests, and the determination of the
validity of Ballots submitted, for voting purposes:




                                                 -33-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 37 of 42



       Unless otherwise provided below, a claim will be deemed temporarily allowed for voting
purposes in an amount equal to (i) if a timely filed proof of claim has not been filed, the amount
of such claim as set forth in the schedules of assets and liabilities, filed by the Debtors or (ii) the
amount of such claim as set forth in a timely filed proof of claim.

       If a claim is deemed allowed in accordance with the Plan, such claim will be allowed for
voting purposes in the deemed allowed amount set forth in the Plan.

       If a claim has been estimated or otherwise allowed for voting purposes by order of the
Court, such claim will be temporarily allowed for voting purposes in the amount so estimated or
allowed by the Court.

        Ballots that are otherwise validly executed but do not indicate either acceptance or rejection
of the Plan will not be counted.

        Only Ballots that are timely received with signatures will be counted. Unsigned ballots
will not be counted.

        Ballots postmarked prior to the Voting Deadline, but received after the Voting Deadline,
will be counted.

        Ballots that are illegible, or contain insufficient information to permit the identification of
the creditor, will not be counted.

        If a creditor simultaneously casts inconsistent duplicate ballots, with respect to the same
claim, such ballots shall not be counted.

        Unless otherwise ordered by the Court, questions as to the validity, form, eligibility
(including time of receipt), acceptance, and revocation or withdrawal of ballots shall be determined
by the Bankruptcy Court at the Confirmation Hearing.

IN ORDER TO BE COUNTED, EXCEPT TO THE EXTENT THE DEBTOR SO
DETERMINES OR AS PERMITTED BY THE BANKRUPTCY COURT PURSUANT TO
BANKRUPTCY RULE 3018, BALLOTS MUST BE SIGNED AND RETURNED SO THAT
THEY ARE RECEIVED NO LATER THAN 11:59 P.M. (CENTRAL), ON JUNE [•], 2019
AT THE FOLLOWING ADDRESS:

                       Francis' Drilling Fluids, Ltd., et al. Ballot Processing
                                             c/o Stretto
                                 8269 E. 23rd Avenue, Suite 275
                                         Denver, CO 80238
                            Email: TeamFrancisDrilling@stretto.com
                                         Fax: 720-930-4881
                                       Phone: 855-812-6112

                   CLAIMS AND NOTICING AGENT FOR THE DEBTORS




                                                 -34-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 38 of 42



BALLOTS WILL BE ACCEPTED BY REGULAR MAIL, FACSIMILE OR EMAIL.

       As mentioned above, if your Ballot is not signed and returned as described, it will not be
counted. If your Ballot is damaged or lost, or if you do not receive a Ballot, you may request a
replacement by addressing a written request to Debtors’ counsel indicated below by regular mail,
facsimile or email. Please follow the directions contained on the Ballot carefully.

        The process of soliciting acceptance of the Plan must be fair and open without outside
influence in the form of representations, inducements or duress of any kind. To the extent that you
believe solicitation of your vote from any party is being sought outside of the judicially-approved
and statutorily-defined disclosure requirements and Voting Procedures, please contact counsel for
the Debtors.

B.     ACCEPTANCE

        Acceptance of the Plan requires that each Impaired Class of Claims or Interests (as
classified therein) accepts the Plan, with certain exceptions hereinafter discussed below. Thus,
acceptance of the Plan requires acceptance by each of the Impaired Classes.

       Classes of Claims and Interests that are Unimpaired under the Plan are deemed to have
accepted the Plan. Acceptances of the Plan are being solicited only from those persons who hold
Claims or Interests of Impaired Classes.

         The Bankruptcy Code defines acceptance of the Plan by a Class of Claims as acceptance
by the holders of at least two-thirds (2/3) in dollar amount and a majority in number of Claims of
that class, but for that purpose, only those Claims, the holders of which actually vote to accept or
reject the Plan, are counted.

C.     ACCEPTANCE OR REJECTION OF THE PLAN

        Classes Entitled to Vote. Each Impaired Class of Claims or Interests that will (or may)
receive or retain property or any interest in property under the Plan shall be entitled to vote to
accept or reject the Plan. Ballots shall be cast and tabulated with respect to Claims against and
Interests in the Debtors’ Bankruptcy Estates. By operation of law, each Unimpaired Class of
Claims is deemed to have accepted the Plan and, therefore, is not entitled to vote to accept or reject
the Plan. Class 1 is not Impaired and deemed to have accepted the Plan. Classes 2A, 2B, 2C, 3,
4A, and 4B are Impaired and entitled to vote. Classes 5 and 6 are Impaired and deemed to reject
the Plan.

        Acceptance or Rejection by Impaired Classes. An Impaired Class of Claims shall have
accepted the Plan if (i) the holders (other than any holder designated under § 1126(e)) of at least
two-thirds in amount of the Allowed Claims actually voting in such Class have voted to accept the
Plan; and (ii) the holders (other than any holder designated under § 1126(e)) of more than one half
in number of the Allowed Claims actually voting in such Class have voted to accept the Plan. A
Class is deemed not to have accepted the Plan if the Plan provides that the Claims or Interests of
such Class do not entitle the holders of Claims or Interests in such Class to receive or retain any
property under the Plan on account of such Claim or Interest.



                                                -35-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 39 of 42



        Cramdown. The Debtors will request Confirmation of the Plan, as it may be modified from
time to time, under § 1129(b) (“Cramdown”).

D.     CONFIRMATION OF THE PLAN

       To confirm the Plan, § 1129 requires the Bankruptcy Court to make a series of
determinations concerning the Plan, including, without limitation: (i) that the Plan has classified
Claims and Interests in a permissible manner; (ii) that the contents of the Plan complies with the
technical requirements of the Bankruptcy Code; (iii) that the Plan Proponents have proposed the
Plan in good faith; and (iv) that the Plan Proponents have made disclosures concerning the Plan
which are adequate and include information concerning all payments made or promised in
connection with the Plan and the Debtors’ Cases. The Plan Proponents believe that all of these
conditions have been or will be met with respect to the Plan.

         The Bankruptcy Code requires that, unless the Cramdown provisions of the Bankruptcy
Code (as discussed below) are utilized, as a condition precedent to confirmation, the Plan be
accepted by the requisite votes of each Class of Claims and Interests voting as separate Classes.
Therefore, the Bankruptcy Court must find, in order to confirm the Plan, that the Plan has been
duly accepted. In addition, the Bankruptcy Court must find that the Plan is feasible and that the
Plan is in the “best interests” of all holders of Claims and Interests. Thus, even if holders of Claims
were to accept the Plan by the requisite number of votes, the Bankruptcy Court is still required to
make independent findings respecting the Plan’s feasibility and whether the Plan is in the best
interests of holders of Claims and Interests before it can confirm the Plan.

E.     THE BEST INTERESTS TEST & LIQUIDATION ANALYSIS

        Whether or not the Plan is accepted by each Impaired Class of Claims entitled to vote on
the Plan, in order to confirm the Plan the Bankruptcy Court must independently determine,
pursuant to § 1129(a)(7), that the Plan is in the best interests of each holder of an Impaired Claim
or Interest that has not voted to accept the Plan. This requirement is satisfied if the Plan provides
each non-accepting holder of a Claim or Interest in such Impaired Class a recovery on account of
such holder’s Claim or Interest that has a value, as of the Effective Date, at least equal to the value
of the Distribution each such holder would receive in a liquidation of the Debtor under Chapter 7.
This requirement is commonly referred to as the “Best Interests of Creditors Test.” This Plan
satisfies the test.

        Here, the Plan provides the possibility for a greater recovery to the creditors than such
creditors would receive under a liquidation pursuant to chapter 7 as the Debtors’ Estates, in a
chapter 7 scenario, would be burdened with an additional layer of administrative expense
associated with the appointment of a chapter 7 trustee, and retention of professionals attendant
thereto. The Plan thus increases the efficiency of administering the remaining assets (i.e., the
Claims Reserve) for the benefit of the Debtors’ creditors by ensuring that holders of Allowed
Claims receive the entire $30,000.00 that will be set aside in the Claims Reserve on a pro rata basis
rather than having such amount diminished by chapter 7 administrative fees and expenses.

        Additionally, in chapter 7 cases, the chapter 7 trustee would be entitled to seek a sliding
scale commission based upon the funds distributed by such trustee, even though the Debtors, due



                                                 -36-
       Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 40 of 42



to the sale of substantially all of their assets, have already liquidated their assets, have collected
the proceeds thereof, and have already incurred many of the expenses associated with the
foregoing. Accordingly, the Plan Proponents believe that there is a reasonable likelihood in a
chapter 7 scenario that holders of Allowed Claims would have to pay doubly for the funds
accumulated in the Estates, since the chapter 7 trustee would be entitled to receive a commission
in some amount for all funds distributed.

         It is also anticipated that a chapter 7 liquidation would result in delay in the distributions
to holders of Allowed Claims. Among other things, a chapter 7 case would trigger a new bar date
for filing Claims that would be more than ninety (90) days following conversion of the case to
chapter 7. Thus, a chapter 7 liquidation would not only delay distributions, but raise the prospect
of additional Claims that were not asserted in the Cases.

        In short, the Plan presents a better alternative to a chapter 7 liquidation. Creditors’ potential
recoveries under the Plan is not expected to be less than what could be obtained in a hypothetical
chapter 7 liquidation. For additional information see the Liquidation Analysis attached as Exhibit
1 to this Combined Plan/DS.

     IMPORTANTLY, THE PLAN PROPONENTS, WHICH INCLUDES THE
OFFICIAL COMMITTEE OF UNSECURED CREDITORS, URGE ALL HOLDERS OF
CLAIMS IN IMPAIRED CLASSES RECEIVING BALLOTS TO VOTE TO ACCEPT
THE PLAN AS CONTAINED HEREIN.

        Based on the foregoing, the Plan provides an opportunity to bring the greatest return to
creditors.

F.      FEASIBILITY

        The Plan is a liquidating plan, and the proceeds from the Claims Reserve shall be
distributed to satisfy the Allowed Claims of creditors to the extent possible.

                                  XVIII.           DISCLAIMERS

       The Plan Proponents Have No Duty to Update. The statements contained in this DS/Plan
are made by the Plan Proponents as of the date hereof, unless otherwise specified herein, and the
delivery of this DS/Plan after that date does not imply that there has been no change in the
information set forth herein since that date. The Plan Proponents have no duty to update this
DS/Plan unless otherwise ordered to do so by the Bankruptcy Court.

        Source of Information. Counsel for the Committee has relied on pleadings filed in the
Bankruptcy Cases and Counsel for Debtors have relied upon information provided by the Debtors
in connection with the preparation of this DS/Plan. Although counsel has performed certain
limited due diligence in connection with preparing this DS/Plan, no independent verification of
the information contained herein has been performed.

        No Legal or Tax Advice Provided. The contents of this DS/Plan should not be construed
as legal, business or tax advice. Each creditor or holder of an Interest should consult his, her, or



                                                  -37-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 41 of 42



its own legal counsel and accountant as to legal, tax and other matters concerning his, her, or its
Claim or Interest.

       This DS/Plan is Not Legal Advice to You. This DS/Plan may not be relied upon for any
purpose other than to determine how to vote on the Plan or object to confirmation of the Plan.

         No Admission Made. Nothing contained herein shall constitute an admission of any fact
or liability by any party (including, without limitation, the Plan Proponents) or be deemed evidence
of the tax or other legal effects of the Plan on the Plan Proponents or on holders of Claims or
Interests.

       No Regulatory Agency Approval. No governmental or other regulatory agency approvals
have been obtained as of the date of the mailing of this DS/Plan.




                                               -38-
      Case 18-35441 Document 331 Filed in TXSB on 05/10/19 Page 42 of 42



                    XIX. CONCLUSION AND RECOMMENDATION

        The Plan Proponents believe that Confirmation of the Plan is desirable and in the best
interests of all holders of Claims and Interests. The Plan Proponents therefore urge you to vote to
accept the Plan and to evidence such acceptance by returning the Ballot(s) so they will be received
by the Voting Deadline.

 Dated: May 10, 2019.                          NORTON ROSE FULBRIGHT US LLP

                                               By: /s/ Jason L. Boland
                                               William R. Greendyke (SBT 08390450)
                                               Jason L. Boland (SBT 24040542)
                                               Robert B. Bruner (SBT 24062637)
                                               Julie Goodrich Harrison (SBT 20492434)
                                               1301 McKinney Street, Suite 5100
                                               Houston, Texas 77010-3095
                                               Telephone: (713) 651-5151
                                               Facsimile: (713) 651-5246

                                               ATTORNEYS FOR DEBTORS AND
                                               DEBTORS-IN-POSSESSION

                                               -and-

                                               GOLD, WEEMS, BRUSER, SUES &
                                               RUNDELL

                                               (A Professional Law Corporation)

                                               By: /s/ Bradley L. Drell
                                               Bradley L. Drell (La. Bar Roll #24387)
                                               P. O. Box 6118
                                               Alexandria, Louisiana 71307-6118
                                               Telephone: (318) 445-6471
                                               Facsimile: (318) 445-6476

                                               ATTORNEYS FOR THE OFFICIAL
                                               COMMITTEE OF UNSECURED
                                               CREDITORS




                                               -39-
